Exhibit 10.1

 

EXECUTION COPY

 

 

 

 

 

 

 

$500,000,000

 

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

Dated as of May 23, 2013

 

among

 

CONSUMERS ENERGY COMPANY,
as the Company,

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as the Banks,

 

JPMORGAN CHASE BANK, N.A.,
as Agent and an LC Issuer,

 

BARCLAYS BANK PLC AND UNION BANK, N.A.,

as Co-Syndication Agents,

 

and

 

THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agent

 

 

 

 

J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC, UNION BANK, N.A. AND RBS
SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

1.1

Definitions

1

1.2

Interpretation

15

1.3

Accounting Terms

16

1.4

Amendment and Restatement of Existing Credit Agreement

16

 

 

 

ARTICLE II THE ADVANCES

17

2.1

Commitment

17

2.2

Repayment

17

2.3

Ratable Loans

18

2.4

Types of Advances

18

2.5

Fees and Changes in Commitments

18

2.6

Minimum Amount of Advances

18

2.7

Principal Payments

18

2.8

Method of Selecting Types and Interest Periods for New Advances

19

2.9

Conversion and Continuation of Outstanding Advances

19

2.10

Interest Rates, Interest Payment Dates

20

2.11

Rate after Maturity

20

2.12

Method of Payment; Sharing Set-Offs

20

2.13

Bonds; Record-keeping; Telephonic Notices

21

2.14

Lending Installations

22

2.15

Non-Receipt of Funds by the Agent

22

2.16

Expansion Option

22

 

 

 

ARTICLE III LETTER OF CREDIT FACILITY

23

3.1

Issuance

23

3.2

Participations

24

3.3

Notice

24

3.4

LC Fees

24

3.5

Administration; Reimbursement by Banks

24

3.6

Reimbursement by Company

25

3.7

Obligations Absolute

25

3.8

Actions of LC Issuers

26

3.9

Indemnification

26

3.10

Banks’ Indemnification

27

3.11

Rights as a Bank

27

 

 

 

ARTICLE IV CHANGE IN CIRCUMSTANCES

27

4.1

Yield Protection

27

4.2

Replacement of Banks

28

4.3

Availability of Eurodollar Rate Loans

29

4.4

Funding Indemnification

29

4.5

Taxes

29

 

-i-

--------------------------------------------------------------------------------


 

4.6

Bank Certificates, Survival of Indemnity

32

4.7

Defaulting Banks

32

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

34

5.1

Incorporation and Good Standing

34

5.2

Corporate Power and Authority: No Conflicts

34

5.3

Governmental Approvals

34

5.4

Legally Enforceable Agreements

34

5.5

Financial Statements

34

5.6

Litigation

35

5.7

Margin Stock

35

5.8

ERISA

35

5.9

Insurance

35

5.10

Taxes

35

5.11

Investment Company Act

35

5.12

Bonds

35

5.13

Disclosure

36

5.14

OFAC

36

5.15

Delivery of Documents

36

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

36

6.1

Payment of Taxes, Etc.

36

6.2

Maintenance of Insurance

36

6.3

Preservation of Corporate Existence, Etc.

36

6.4

Compliance with Laws, Etc.

36

6.5

Visitation Rights

37

6.6

Keeping of Books

37

6.7

Reporting Requirements

37

6.8

Use of Proceeds

39

6.9

Maintenance of Properties, Etc.

39

6.10

Bonds

39

 

 

 

ARTICLE VII NEGATIVE COVENANTS

39

7.1

Liens

39

7.2

Sale of Assets

41

7.3

Mergers, Etc.

41

7.4

Compliance with ERISA

41

7.5

Organizational Documents

41

7.6

Change in Nature of Business

41

7.7

Transactions with Affiliates

41

 

 

 

ARTICLE VIII FINANCIAL COVENANT

41

 

 

ARTICLE IX EVENTS OF DEFAULT

42

9.1

Events of Default

42

9.2

Remedies

43

 

-ii-

--------------------------------------------------------------------------------


 

ARTICLE X WAIVERS, AMENDMENTS AND REMEDIES

45

10.1

Amendments

45

10.2

Preservation of Rights

45

 

 

 

ARTICLE XI CONDITIONS PRECEDENT

46

11.1

Effectiveness of this Agreement

46

11.2

Each Credit Extension

47

 

 

 

ARTICLE XII GENERAL PROVISIONS

47

12.1

Successors and Assigns

47

12.2

Survival of Representations

50

12.3

Governmental Regulation

50

12.4

Taxes

50

12.5

Choice of Law

50

12.6

Headings

50

12.7

Entire Agreement

50

12.8

Expenses; Indemnification

50

12.9

Severability of Provisions

51

12.10

Setoff

51

12.11

Ratable Payments

51

12.12

Nonliability

52

12.13

Other Agents

52

12.14

USA Patriot Act

52

12.15

Electronic Delivery

53

12.16

Confidentiality

54

12.17

No Advisory or Fiduciary Responsibility

54

 

 

 

ARTICLE XIII THE AGENT

55

13.1

Appointment

55

13.2

Powers

55

13.3

General Immunity

55

13.4

No Responsibility for Recitals, Etc.

55

13.5

Action on Instructions of Banks

55

13.6

Employment of Agents and Counsel

56

13.7

Reliance on Documents; Counsel

56

13.8

Agent’s Reimbursement and Indemnification

56

13.9

Rights as a Bank

56

13.10

Bank Credit Decision

56

13.11

Successor Agent

57

 

 

 

ARTICLE XIV NOTICES

58

14.1

Giving Notice

58

14.2

Change of Address

58

 

 

 

ARTICLE XV COUNTERPARTS

58

 

-iii-

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1

Pricing Schedule

Schedule 2

Commitment Schedule

Schedule 3.1

Existing LCs

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Opinion from Kimberly C. Wilson, Supervisory Assistant General Counsel
of the Company

Exhibit B

Form of Compliance Certificate

Exhibit C

Form of Assignment and Assumption Agreement

Exhibit D

Terms of Subordination (Junior Subordinated Debt)

Exhibit E

Terms of Subordination (Guaranty of Hybrid Equity Securities/Hybrid Preferred
Securities)

Exhibit F

Form of Increasing Bank Supplement

Exhibit G

Form of Augmenting Bank Supplement

 

-iv-

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of May 23,
2013, is among CONSUMERS ENERGY COMPANY, a Michigan corporation (the “Company”),
the financial institutions listed on the signature pages hereof (together with
their respective successors and assigns and any other Person that shall have
become a Bank hereunder pursuant to Section 2.16, the “Banks”) and JPMORGAN
CHASE BANK, N.A., as Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Company, the banks party thereto and JPMorgan Chase Bank, N.A., as
administrative agent thereunder, are currently party to the Amended and Restated
Revolving Credit Agreement, dated as of December 21, 2012 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);

 

WHEREAS, the Company, the Banks and the Agent have agreed to enter into this
Agreement in order to (i) amend and restate the Existing Credit Agreement in its
entirety; (ii) re-evidence the “Obligations” under, and as defined in, the
Existing Credit Agreement, which shall be repayable in accordance with the terms
of this Agreement; and (iii) set forth the terms and conditions under which the
Banks will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Company in an aggregate amount not
to exceed $500,000,000 at any time outstanding;

 

NOW THEREFORE, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1         Definitions.  As used in this Agreement:

 

“Accounting Changes” – see Section 1.3.

 

“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Agent, completed by a Bank and
furnished to the Agent in connection with this Agreement.

 

“Advance” means a group of Loans made by the Banks hereunder of the same Type,
made, converted or continued on the same day and, in the case of Eurodollar Rate
Loans, having the same Interest Period.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including all directors and officers of such Person),
controlled by, or under direct or indirect common control with such Person.  A
Person shall be deemed to control another entity if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such entity, whether through the ownership of voting
securities, by contract or otherwise.

 

-1-

--------------------------------------------------------------------------------


 

“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent
for the Banks pursuant to Article XIII, and not in its individual capacity as a
Bank, and any successor Agent appointed pursuant to Article XIII.

 

“Aggregate Commitment” means the aggregate amount of the Commitments of all
Banks.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Banks.

 

“Agreement” means this Second Amended and Restated Revolving Credit Agreement,
as amended from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Eurodollar Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Eurodollar Rate for any day shall be based on the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate, respectively.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in Schedule 1.

 

“Arranger” means each of J.P. Morgan Securities LLC, Barclays Bank PLC, Union
Bank, N.A. and RBS Securities Inc.

 

“Assignment Agreement” – see Section 12.1(e).

 

“Augmenting Bank” – see Section 2.16.

 

“Available Aggregate Commitment” means, at any time, the Available Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

“Available Commitment” means, at any time, the lesser of (i) the Aggregate
Commitment and (ii) the face amount of the Bonds.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest,

 

-2-

--------------------------------------------------------------------------------


 

in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“Banks” – see the preamble.

 

“Base Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the per annum interest rate determined by the offered
rate per annum at which deposits in U.S. dollars, for a period equal or
comparable to such Interest Period, appears on page 3750 (or any successor page)
of the Dow Jones Market Service as of 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period (rounded upwards, if necessary,
to the next 1/100 of 1%), or in the event such offered rate is not available
from the Dow Jones Market Service page, the average rate offered on deposits in
U.S. dollars, for a period equal or comparable to such Interest Period, to the
Agent by prime banks in the London interbank market at approximately 11:00 a.m.
(London time), two Business Days prior to the first day of such Interest Period
(rounded upwards, if necessary, to the next 1/100 of 1%), and in an amount
substantially equal to the amount of JPMorgan Chase Bank, N.A.’s relevant
Eurodollar Rate Loan for such Interest Period (or, in the event that JPMorgan
Chase Bank, N.A. is not a Bank hereunder, in the amount of $5,000,000) .

 

“Bond Delivery Agreement” means that certain Bond Delivery Agreement, dated as
of March 31, 2011, between the Company and the Agent, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Bonds” means the series of interest-bearing First Mortgage Bonds created under
the Supplemental Indenture and issued in favor of the Agent, including any new
interest-bearing First Mortgage Bonds issued in favor of the Agent pursuant to
any supplemental indenture acceptable to the Agent in accordance with
Section 2.16.

 

“Borrowing Date” means a date on which a Credit Extension is made hereunder.

 

“Borrowing Notice” – see Section 2.8.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollars in the London interbank market.

 

“Capital Lease” means any lease which has been or would be capitalized on the
books of the lessee in accordance with GAAP.

 

“Change in Control” means (a) any “person” or “group” within the meaning of
Sections 13(d) and 14(d)(2) of the Exchange Act shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of more than 50% of the
then outstanding voting capital stock of

 

-3-

--------------------------------------------------------------------------------


 

CMS, or (b) the majority of the board of directors of CMS shall fail to consist
of Continuing Directors, or (c) a consolidation or merger of CMS shall occur
after which the holders of the outstanding voting capital stock of CMS
immediately prior thereto hold less than 50% of the outstanding voting capital
stock of the surviving entity, or (d) more than 50% of the outstanding voting
capital stock of CMS shall be transferred to any entity of which CMS owns less
than 50% of the outstanding voting capital stock, or (e) CMS shall own less than
80% of the Equity Interests of the Company.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Bank, if later, the date on which such Bank becomes a Bank), of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

“Closing Date” means May 23, 2013.

 

“CMS” means CMS Energy Corporation, a Michigan corporation.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral Shortfall Amount” – see Section 9.2.

 

“Commitment” means, for each Bank, the obligation of such Bank to make Loans to,
and participate in Facility LCs issued upon the application of, the Company in
an aggregate amount not exceeding the amount set forth on Schedule 2 or as set
forth in any Assignment Agreement that has become effective pursuant to
Section 12.1, as such amount may be increased pursuant to Section 2.16, or
otherwise modified, from time to time.

 

“Commitment Fee” – see Section 2.5.

 

“Commitment Fee Rate” means, at any time, the percentage rate per annum at which
Commitment Fees are accruing on the Unused Commitment as set forth in Schedule
1.

 

“Company” – see the preamble.

 

“Consolidated Subsidiary” means any Subsidiary the accounts of which are or are
required to be consolidated with the accounts of the Company in accordance with
GAAP.

 

“Continuing Director” means, as of any date of determination, any member of the
board

 

-4-

--------------------------------------------------------------------------------


 

of directors of CMS who (a) was a member of such board of directors on the
Closing Date, or (b) was nominated for election or elected to such board of
directors with the approval of the Continuing Directors who were members of such
board of directors at the time of such nomination or election; provided that an
individual who is so elected or nominated in connection with a merger,
consolidation, acquisition or similar transaction shall not be a Continuing
Director unless such individual was a Continuing Director prior thereto.

 

“Credit Documents” means this Agreement, the Facility LC Applications (if any),
the Supplemental Indenture, the Bond Delivery Agreement and the Bonds.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Credit Party” means the Agent, any LC Issuer or any other Bank.

 

“Debt” means, with respect to any Person, and without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business which are not
overdue), (c) liabilities for accumulated funding deficiencies (prior to the
effectiveness of the applicable provisions of the Pension Protection Act of 2006
with respect to a Plan) and liabilities for failure to make a payment required
to satisfy the minimum funding standard within the meaning of Section 412 of the
Code or Section 302 of ERISA (on and after the effectiveness of the applicable
provisions of the Pension Protection Act of 2006 with respect to a Plan),
(d) all liabilities arising in connection with any withdrawal liability under
ERISA to any Multiemployer Plan, (e) all obligations of such Person arising
under acceptance facilities, (f) all obligations of such Person as lessee under
Capital Leases, (g) all obligations of such Person arising under any interest
rate swap, “cap”, “collar” or other hedging agreement; provided that for
purposes of the calculation of Debt for this clause (g) only, the actual amount
of Debt of such Person shall be determined on a net basis to the extent such
agreements permit such amounts to be calculated on a net basis, (h) Off-Balance
Sheet Liabilities, (i) non-contingent obligations of such Person in respect of
letters of credit and bankers’ acceptances, and (j) all guaranties, endorsements
(other than for collection in the ordinary course of business) and other
contingent obligations of such Person to assure a creditor against loss (whether
by the purchase of goods or services, the provision of funds for payment, the
supply of funds to invest in any Person or otherwise) in respect of indebtedness
or obligations of any other Person of the kinds referred to in clauses
(a) through (i) above.  Notwithstanding the foregoing, solely for purposes of
the calculation required under Article VIII, Debt shall not include any Junior
Subordinated Debt issued by the Company and owned by any Hybrid Preferred
Securities Subsidiary.

 

“Default” means an event which but for the giving of notice or lapse of time, or
both, would constitute an Event of Default.

 

“Defaulting Bank” means any Bank that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Facility LCs or (iii) pay over to
any Credit Party any other amount required to be paid by it hereunder, unless,
in the case of clause (i) above, such Bank notifies the Agent in writing that
such failure is the result of such Bank’s good faith determination that a
condition

 

-5-

--------------------------------------------------------------------------------


 

precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Bank that
it will comply with its obligations to fund prospective Loans and participations
in then outstanding Facility LCs under this Agreement, provided that such Bank
shall cease to be a Defaulting Bank pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Designated Officer” means the Chief Financial Officer, the Treasurer, an
Assistant Treasurer, any Vice President in charge of financial or accounting
matters or the principal accounting officer of the Company.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any governmental agency or authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Substance or to
health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substance,
(c) exposure to any Hazardous Substance, (d) the release or threatened release
of any Hazardous Substance into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company or is under common control (within
the meaning of Section 414(c) of the Code) with the Company.

 

“Eurodollar Advance” means an Advance consisting of Eurodollar Rate Loans.

 

-6-

--------------------------------------------------------------------------------


 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, an interest rate per annum equal to the sum of (i) the quotient
obtained by dividing (a) the Base Eurodollar Rate applicable to such Interest
Period by (b) one minus the Reserve Requirement (expressed as a decimal)
applicable to such Interest Period, plus (ii) the Applicable Margin.

 

“Eurodollar Rate Loan” means a Loan which bears interest by reference to the
Eurodollar Rate.

 

“Event of Default” means an event described in Article IX.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, in the case of each Bank, LC Issuer or applicable
Lending Installation and the Agent, (i) taxes imposed on its overall net income,
and franchise taxes imposed on it, including Michigan Business Tax, by (a) the
jurisdiction under the laws of which such Bank, such LC Issuer or the Agent is
incorporated or organized or (b) the jurisdiction in which the Agent’s, such LC
Issuer’s or such Bank’s principal executive office or such Bank’s or such LC
Issuer’s applicable Lending Installation is located , and (ii) any U.S. Federal
withholding taxes resulting from FATCA.

 

“Existing Credit Agreement” – see the recitals.

 

“Existing LC” – see Section 3.1.

 

“Facility LC” – see Section 3.1.

 

“Facility LC Application” – see Section 3.3.

 

“Facility LC Collateral Account” means a special, interest-bearing account
maintained (pursuant to arrangements satisfactory to the Agent) at the Agent’s
office at the address specified pursuant to Article XIV, which account shall be
in the name of the Company but under the sole dominium and control of the Agent,
for the benefit of the Banks.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by the Agent in its sole discretion.

 

-7-

--------------------------------------------------------------------------------


 

“First Mortgage Bonds” means bonds issued by the Company pursuant to the
Indenture.

 

“Fitch” means Fitch Inc. or any successor thereto.

 

“Floating Rate” means, with respect to a Floating Rate Advance, an interest rate
per annum equal to (i) the Alternate Base Rate plus (ii) the Applicable Margin,
changing when and as the Alternate Base Rate or the Applicable Margin changes.

 

“Floating Rate Advance” means an Advance consisting of Floating Rate Loans.

 

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

 

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Closing Date, applied on a basis consistent with
those used in the preparation of the financial statements referred to in
Section 5.5 (except, for purposes of the financial statements required to be
delivered pursuant to Sections 6.7(b) and (c), for changes concurred in by the
Company’s independent public accountants).

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Hazardous Substance” means any waste, substance or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board, bureau or instrumentality of the United States or of the State or
locality in which the same is located having or exercising jurisdiction over
such waste, substance or material.

 

“Hybrid Equity Securities” means securities issued by the Company or a Hybrid
Equity Securities Subsidiary that (i) are classified as possessing a minimum of
at least two of the following:  (x) “intermediate equity content” by S&P;
(y) “Basket C equity credit” by Moody’s; and (z) “50% equity credit” by Fitch
and (ii) require no repayment, prepayment, mandatory redemption or mandatory
repurchase prior to the date that is at least 91 days after the later of the
termination of the Commitments and the repayment in full of all Obligations.

 

“Hybrid Equity Securities Subsidiary” means any Delaware business trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more wholly-owned Subsidiaries of the
Company) at all times by the Company or a wholly-owned direct or indirect
Subsidiary of the Company, (ii) that has been formed for the purpose of issuing
Hybrid Equity Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by the Company or
a wholly-owned direct or indirect Subsidiary of the Company (as the case may be)
and payments made from time to time on such Junior Subordinated Debt.

 

-8-

--------------------------------------------------------------------------------


 

“Hybrid Preferred Securities” means any preferred securities issued by a Hybrid
Preferred Securities Subsidiary, where such preferred securities have the
following characteristics:

 

(i)           such Hybrid Preferred Securities Subsidiary lends substantially
all of the proceeds from the issuance of such preferred securities to the
Company or a wholly-owned direct or indirect Subsidiary of the Company in
exchange for Junior Subordinated Debt issued by the Company or such wholly-owned
direct or indirect Subsidiary, respectively;

 

(ii)          such preferred securities contain terms providing for the deferral
of interest payments corresponding to provisions providing for the deferral of
interest payments on such Junior Subordinated Debt; and

 

(iii)         the Company or a wholly-owned direct or indirect Subsidiary of the
Company (as the case may be) makes periodic interest payments on such Junior
Subordinated Debt, which interest payments are in turn used by the Hybrid
Preferred Securities Subsidiary to make corresponding payments to the holders of
the preferred securities.

 

“Hybrid Preferred Securities Subsidiary” means any Delaware business trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more wholly-owned Subsidiaries of the
Company) at all times by the Company or a wholly-owned direct or indirect
Subsidiary of the Company, (ii) that has been formed for the purpose of issuing
Hybrid Preferred Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by the Company or
a wholly-owned direct or indirect Subsidiary of the Company (as the case may be)
and payments made from time to time on such Junior Subordinated Debt.

 

“Increase Date” means any date on which an increase of the Commitments pursuant
to Section 2.16 occurs.

 

“Increasing Bank” – see Section 2.16.

 

“Indenture” means the Indenture, dated as of September 1, 1945, as supplemented
and amended from time to time, from the Company to The Bank of New York Mellon,
as successor trustee.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months, or such shorter period agreed to by the Company and
the Banks, commencing on a Business Day selected by the Company pursuant to this
Agreement.  Such Interest Period shall end on the day which corresponds
numerically to such date one, two, three or six months thereafter (or such
shorter period agreed to by the Company and the Banks); provided that if there
is no such numerically corresponding day in such next, second, third or sixth
succeeding month (or such shorter period, as applicable), such Interest Period
shall end on the last Business Day of such next, second, third or sixth
succeeding month (or such shorter period, as applicable).  If an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day; provided that if said next
succeeding

 

-9-

--------------------------------------------------------------------------------


 

Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.  The Company may not select any Interest
Period that ends after the scheduled Termination Date.

 

“Junior Subordinated Debt” means any unsecured Debt of the Company or a
Subsidiary of the Company that is (i) issued in exchange for the proceeds of
Hybrid Equity Securities or Hybrid Preferred Securities and (ii) subordinated to
the rights of the Banks hereunder and under the other Credit Documents pursuant
to terms of subordination substantially similar to those set forth in Exhibit D,
or pursuant to other terms and conditions satisfactory to the Majority Banks.

 

“LC Fee” – see Section 3.4.

 

“LC Issuer” means each of JPMorgan Chase Bank, N.A., Barclays Bank PLC and Union
Bank, N.A. (or any subsidiary or affiliate of any of the foregoing designated by
such Person) in its capacity as an issuer of Facility LCs hereunder, and any
other Bank designated by the Company that (i) agrees to be an issuer of Facility
LCs hereunder (which agreement may include a maximum limit on the aggregate face
amount of all Facility LCs to be issued by such Bank hereunder, and such Bank
and the Company shall provide notice of such limitation to the Agent) and
(ii) is approved by the Agent (such approval not to be unreasonably withheld or
delayed).

 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” – see Section 3.5.

 

“Lending Installation” means any office, branch, subsidiary or Affiliate of a
Bank.

 

“Lien” means any lien (statutory or otherwise), security interest, mortgage,
deed of trust, priority, pledge, charge, conditional sale, title retention
agreement, financing lease or other encumbrance or similar right of others, or
any agreement to give any of the foregoing.

 

“Loan” – see Section 2.1.

 

“Majority Banks” means, as of any date of determination, Banks in the aggregate
having more than 50% of the Aggregate Commitment as of such date or, if the
Aggregate Commitment has been terminated, Banks in the aggregate holding more
than 50% of the aggregate unpaid principal amount of the Aggregate Outstanding
Credit Exposure as of such date.

 

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
financial condition or results of operations of the Company and its Consolidated
Subsidiaries, taken as a whole, (b) the Company’s ability to perform its
obligations under any Credit Document or (c) the validity or enforceability of
any Credit Document or the rights or remedies of the Agent or the Banks
thereunder.

 

-10-

--------------------------------------------------------------------------------


 

“Material Subsidiary” means any Subsidiary of the Company that, on a
consolidated basis with any of its Subsidiaries as of any date of determination,
accounts for more than 10 % of the consolidated assets of the Company and its
Consolidated Subsidiaries.

 

“Modify” and “Modification” – see Section 3.1.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any sale or issuance of securities or
incurrence of Debt by any Person, the excess of (i) the gross cash proceeds
received by or on behalf of such Person in respect of such sale, issuance or
incurrence (as the case may be) over (ii) customary underwriting commissions,
auditing and legal fees, printing costs, rating agency fees and other customary
and reasonable fees and expenses incurred by such Person in connection
therewith.

 

“Net Worth” means, with respect to any Person, the excess of such Person’s total
assets over its total liabilities, total assets and total liabilities each to be
determined in accordance with GAAP consistently applied, excluding from the
determination of total assets (i) goodwill, organizational expenses, research
and development expenses, trademarks, trade names, copyrights, patents, patent
applications, licenses and rights in any thereof, and other similar intangibles,
(ii) cash held in a sinking or other analogous fund established for the purpose
of redemption, retirement or prepayment of capital stock or Debt, and (iii) any
item not included in clause (i) or (ii) above, that is treated as an intangible
asset in conformity with GAAP.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
other obligations (including indemnities and interest and fees accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) of
the Company to the Banks or to any Bank, any LC Issuer or the Agent arising
under the Credit Documents.

 

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any sale and leaseback transaction which
is not a Capital Lease, or (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person; but excluding from this
definition, any Operating Leases.

 

“Operating Lease” of a Person means any lease of Property (other than a Capital
Lease) by such Person as lessee.

 

“Other Taxes” – see Section 4.5(b).

 

“Outstanding Credit Exposure” means, as to any Bank at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Pro Rata Share of the LC Obligations at such time.

 

-11-

--------------------------------------------------------------------------------


 

“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.

 

“Payment Date” means the second Business Day of each calendar quarter occurring
after the Closing Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

 

“Plan” means any employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Company or any ERISA Affiliate and covered by
Title IV of ERISA.

 

“Plan Termination Event” means (a) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30-day notice to the PBGC under such
regulations), (b) the withdrawal of the Company or any ERISA Affiliate from a
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, or (d) the institution of proceedings to terminate a Plan by the PBGC or
to appoint a trustee to administer any Plan.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to a Bank, a portion equal to (i) a
fraction the numerator of which is such Bank’s Commitment and the denominator of
which is the Aggregate Commitment and (ii) after the Commitments of all of the
Banks have terminated, a fraction the numerator of which is the Outstanding
Credit Exposure for such Bank, and the denominator of which is the Aggregate
Outstanding Credit Exposure at such time; provided, that in the case of
Section 4.7(c)(i), when a Defaulting Bank shall exist the Commitment or
Outstanding Credit Exposure, as applicable, of such Defaulting Bank shall be
disregarded when calculating such Bank’s “Pro Rata Share”.

 

“Regulation D” means Regulation D of the FRB from time to time in effect and
shall include any successor or other regulation or official interpretation of
the FRB relating to reserve requirements applicable to member banks of the
Federal Reserve System.

 

“Regulation U” means Regulation U of the FRB from time to time in effect and
shall include any successor or other regulation or official interpretation of
the FRB relating to the

 

-12-

--------------------------------------------------------------------------------


 

extension of credit by banks, non-banks and non-broker-dealers for the purpose
of purchasing or carrying margin stocks.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Company then outstanding under Article III to reimburse the applicable LC
Issuer for amounts paid by such LC Issuer in respect of any one or more drawings
under Facility LCs issued by such LC Issuer.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reportable Event” has the meaning assigned to that term in Title IV of ERISA.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“S&P” means Standard and Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

 

“SEC” means the Securities and Exchange Commission or any governmental authority
which may be substituted therefor.

 

“Secured Debt” has the meaning assigned to such term in Schedule 1.

 

“Securitized Bonds” means nonrecourse bonds or similar asset-backed securities
issued by a special-purpose Subsidiary of the Company which are payable solely
from specialized charges authorized by the utility commission of the relevant
state in connection with the recovery of (x) stranded regulatory costs,
(y) stranded clean air and pension costs and (z) other “Qualified Costs” (as
defined in M.C.L. §460.10h(g)) authorized to be securitized by the Michigan
Public Service Commission.

 

“Senior Debt Rating” has the meaning assigned to such term in Schedule 1.

 

“Single Employer Plan” means a Plan maintained by the Company or any ERISA
Affiliate for employees of the Company or any ERISA Affiliate.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
at least a majority of the securities or other ownership interests having
ordinary voting power (absolutely or contingently) for the election of directors
or other Persons performing similar functions are at the time owned directly or
indirectly by such Person. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Company.

 

“Substitute Rating Agency” has the meaning assigned to such term in Schedule 1.

 

“Supplemental Indenture” means that certain Supplemental Indenture, dated as of
March

 

-13-

--------------------------------------------------------------------------------


 

31, 2011, between the Company and The Bank of New York Mellon, as successor
trustee, as the same may be amended, restated, supplemented or otherwise
modified from time to time, including any supplemental indenture entered into in
connection with the issuance of any Bonds in accordance with Section 2.16.

 

“Taxes” means any and all present or future taxes, duties, assessments, fees,
levies, imposts, deductions, charges or withholdings, and any and all
liabilities with respect to the foregoing, that are imposed by a Governmental
Authority on or with respect to any payment made by the Company hereunder or
under any Bond or Facility LC, but excluding Excluded Taxes and Other Taxes.

 

“Termination Date” means the earlier of (i) December 21, 2017 and (ii) the date
on which the Commitments are terminated.

 

“Total Consolidated Capitalization” means, at any date of determination, without
duplication, the sum of (a) Total Consolidated Debt plus all amounts excluded
from Total Consolidated Debt pursuant to clauses (ii), (iii), (iv) and (vi) of
the proviso to the definition of such term (but only, in the case of securities
of the type described in clause (iii) or (iv) of such proviso, to the extent
such securities have been deemed to be equity pursuant to Financial Accounting
Standards Board Statement No. 150), (b) equity of the common stockholders of the
Company, (c) equity of the preference stockholders of the Company and (d) equity
of the preferred stockholders of the Company, in each case determined at such
date.

 

“Total Consolidated Debt” means, at any date of determination, the aggregate
Debt of the Company and its Consolidated Subsidiaries (including, without
limitation, all Off-Balance Sheet Liabilities); provided that Total Consolidated
Debt shall exclude, without duplication, (i) the principal amount of any
Securitized Bonds, (ii) any Junior Subordinated Debt of the Company owned by any
Hybrid Equity Securities Subsidiary or Hybrid Preferred Securities Subsidiary,
(iii) Hybrid Equity Securities or Hybrid Preferred Securities outstanding as of
December 31, 2002 (including any guaranty by the Company of payments with
respect to such Hybrid Equity Securities or Hybrid Preferred Securities,
provided that such guaranty is subordinated to the rights of the Banks hereunder
and under the other Credit Documents pursuant to terms of subordination
substantially similar to those set forth in Exhibit E, or pursuant to other
terms and conditions satisfactory to the Majority Banks), (iv) such percentage
of the Net Proceeds from any issuance of hybrid debt/equity securities (other
than Junior Subordinated Debt, Hybrid Equity Securities and Hybrid Preferred
Securities) by the Company or any Consolidated Subsidiary as shall be agreed to
be deemed equity by the Agent and the Company prior to the issuance thereof
(which determination shall be based on, among other things, the treatment (if
any) given to such securities by the applicable rating agencies), (v) to the
extent that any portion of the disposition of the Company’s Palisades Nuclear
Plant shall be required to be accounted for as a financing under GAAP rather
than as a sale, the amount of liabilities reflected on the Company’s
consolidated balance sheet as the result of such disposition, (vi) Debt of any
Affiliate of the Company that is (1) consolidated on the financial statements of
the Company solely as a result of the effect and application of Financial
Accounting Standards Board No. 46 and of Accounting Research Bulletin No. 51,
Consolidated Financial Statements, as modified by Statement of Financial
Accounting Standards No. 94, and (2) non-recourse to the Company or any of its
Affiliates (other than the primary obligor of such Debt and any of its
Subsidiaries), (vii) Debt of

 

-14-

--------------------------------------------------------------------------------


 

the Company and its Affiliates that is re-categorized as such from certain lease
obligations pursuant to Emerging Issues Task Force (“EITF”) Issue 01-8, any
subsequent EITF Issue or recommendation or other interpretation, bulletin or
other similar document by the Financial Accounting Standards Board on or related
to such re-categorization and (viii) any non-cash obligations resulting from the
adoption of Financial Accounting Standards Board Statement No. 158 and any
proposed amendment thereto, to the extent such obligations are required to be
treated as debt.

 

“Type” – see Section 2.4.

 

“Unsecured Debt” has the meaning assigned to such term in Schedule 1.

 

“Unused Commitment” means, at any time, the Aggregate Commitment then in effect
minus the Aggregate Outstanding Credit Exposure at such time.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as amended.

 

1.2         Interpretation.

 

(a)          The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.

 

(b)          The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.”

 

(c)          Unless otherwise specified, each reference to an Article, Section,
Exhibit and Schedule means an Article or Section of or an Exhibit or Schedule to
this Agreement.

 

(d)          Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

 

(e)          The word “will” shall be construed to have the same meaning and
effect as the word “shall”.

 

(f)           The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.

 

(g)          Unless the context requires otherwise, any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein).

 

(h)          Unless the context requires otherwise, any definition of or
reference to any

 

-15-

--------------------------------------------------------------------------------


 

statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws).

 

(i)           Unless the context requires otherwise, any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof.

 

(j)           Unless the context requires otherwise, the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof.

 

(k)          Unless the context requires otherwise, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

1.3         Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.  If any changes in generally
accepted accounting principles are hereafter required or permitted and are
adopted by the Company or any of its Subsidiaries, or the Company or any of its
Subsidiaries shall change its application of generally accepted accounting
principles with respect to any Off-Balance Sheet Liabilities (including the
application of Financial Accounting Standards Board Interpretation Nos. 45 and
46 and Financial Accounting Standards Board Statement No. 150), in each case
with the agreement of its independent certified public accountants, and such
changes result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Company’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Company’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided that, until such provisions are
amended in a manner reasonably satisfactory to the Majority Banks, no Accounting
Change shall be given effect in such calculations.  In the event such amendment
is entered into, all references in this Agreement to GAAP shall mean generally
accepted accounting principles as of the date of such amendment. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, (i) without giving effect
to any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of the Company
or any Subsidiary at “fair value”, as defined therein and (ii) without giving
effect to any treatment of Debt in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Debt in a reduced or bifurcated manner as described therein,
and such Debt shall at all times be valued at the full stated principal amount
thereof.

 

1.4         Amendment and Restatement of Existing Credit Agreement.  The parties
to this

 

-16-

--------------------------------------------------------------------------------


 

Agreement agree that, on the Closing Date, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement.  This
Agreement is not intended to and shall not constitute a novation, payment and
reborrowing or termination of the “Obligations” under (and as defined in) the
Existing Credit Agreement and the other Credit Documents as in effect prior to
the Closing Date.  All “Loans” made and “Obligations” incurred under (and as
defined in) the Existing Credit Agreement which are outstanding on the Closing
Date shall continue as Loans and Obligations, respectively, under (and shall be
governed by the terms of) this Agreement and the other Credit Documents. 
Without limiting the foregoing, upon the effectiveness hereof: (a) all
references in the “Credit Documents” (as defined in the Existing Credit
Agreement) to the “Agent”, the “Credit Agreement” and the “Credit Documents”
shall be deemed to refer to the Agent, this Agreement and the Credit Documents,
(b) all obligations constituting “Obligations” (under and as defined in the
Existing Credit Agreement) with any Bank or any Affiliate of any Bank which are
outstanding on the Closing Date shall continue as Obligations under this
Agreement and the other Credit Documents, (c) the Company hereby agrees to
compensate each Bank for any and all losses, costs and expenses incurred by such
Bank in connection with the sale and assignment of any Eurodollar Rate Loans
(including the “Eurodollar Rate Loans” under the Existing Credit Agreement) and
such reallocation described below and in Section 2.1, in each case on the terms
and in the manner set forth in Section 4.4 hereof and (d) the “Loans” (as
defined in the Existing Credit Agreement) shall be reallocated as Loans owing to
the Banks under this Agreement on the Closing Date in accordance with each
Bank’s Pro Rata Share and, in connection therewith, the Agent shall, and is
hereby authorized to, make such reallocations, sales, assignments or other
relevant actions in respect of each Bank’s Loans under the Existing Credit
Agreement as are necessary in order that each such Bank’s outstanding Loans
hereunder reflect such Bank’s Pro Rata Share of the Aggregate Commitment on the
Closing Date.

 

The Company hereby (a) agrees that this Agreement and the transactions
contemplated hereby and thereby shall not limit or diminish its obligations
arising under or pursuant to the Credit Documents to which it is a party,
(b) reaffirms all of its obligations under the Credit Documents to which it is a
party and (c) acknowledges and agrees that each Credit Document executed by it
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.

 

ARTICLE II
THE ADVANCES

 

2.1         Commitment.  From and including the Closing Date and prior to the
Termination Date, each Bank severally agrees, on the terms and conditions set
forth in this Agreement, (a) to make loans to the Company from time to time (the
“Loans”), and (b) to participate in Facility LCs issued upon the request of the
Company from time to time; provided that, after giving effect to the making of
each such Loan and the issuance of each such Facility LC, such Bank’s
Outstanding Credit Exposure shall not exceed its Commitment.  In no event may
the Aggregate Outstanding Credit Exposure exceed the Available Commitment. 
Subject to the terms and conditions of this Agreement, the Company may borrow,
repay and reborrow at any time prior to the Termination Date.  The Commitments
shall expire on the Termination Date.

 

2.2         Repayment.  The Aggregate Outstanding Credit Exposure and all other
unpaid obligations of the Company hereunder shall be paid in full on the
Termination Date.

 

-17-

--------------------------------------------------------------------------------


 

2.3         Ratable Loans.  Each Advance shall consist of Loans made by the
several Banks ratably according to their Pro Rata Shares.

 

2.4         Types of Advances.  The Advances may be Floating Rate Advances or
Eurodollar Advances (each a “Type” of Advance), or a combination thereof, as
selected by the Company in accordance with Sections 2.8 and 2.9.

 

2.5         Fees and Changes in Commitments.

 

(a)          The Company agrees to pay to the Agent for the account of each Bank
according to its Pro Rata Share a commitment fee (the “Commitment Fee”) at the
Commitment Fee Rate on the daily Unused Commitment from the Closing Date to but
not including the date on which this Agreement is terminated in full and all of
the Obligations hereunder have been paid in full.  The Commitment Fee shall be
payable quarterly in arrears on each Payment Date (for the quarter then most
recently ended), on the date of any reduction of the Aggregate Commitment
pursuant to clause (b) below and on the Termination Date (for the period then
ended for which such fee has not previously been paid) and shall be calculated
for actual days elapsed on the basis of a 360 day year.

 

(b)          The Company may permanently reduce the Aggregate Commitment in
whole, or in part ratably among the Banks in the minimum amount of $10,000,000
(and in multiples of $1,000,000 if in excess thereof), upon at least five
(5) Business Days’ prior written notice to the Agent, which notice shall specify
the amount of any such reduction; provided that the Aggregate Commitment may not
be reduced below the Aggregate Outstanding Credit Exposure.  All accrued
Commitment Fees shall be payable on the effective date of any termination of the
obligation of the Banks to make Credit Extensions hereunder.

 

2.6         Minimum Amount of Advances.  Each Advance shall be in the minimum
amount of $10,000,000 (and in integral multiples of $1,000,000 if in excess
thereof); provided that any Floating Rate Advance may be in the amount of the
Available Aggregate Commitment (rounded down, if necessary, to an integral
multiple of $1,000,000).

 

2.7         Principal Payments.  The Company may from time to time prepay,
without penalty or premium, all outstanding Floating Rate Advances or, in a
minimum aggregate amount of $10,000,000 or a higher integral multiple of
$1,000,000, any portion of the outstanding Floating Rate Advances upon one
(1) Business Day’s prior written notice to the Agent.  The Company may from time
to time pay, subject to the payment of any funding indemnification amounts
required by Section 4.4 but without penalty or premium, all outstanding
Eurodollar Advances or, in a minimum aggregate amount of $10,000,000 or a higher
integral multiple of $1,000,000, any portion of any outstanding Eurodollar
Advance upon three (3) Business Days’ prior written notice to the Agent;
provided that if, after giving effect to any such prepayment, the principal
amount of any Eurodollar Advance is less than $10,000,000, such Eurodollar
Advance shall automatically convert into a Floating Rate Advance.  If at any
time the Aggregate Outstanding Credit Exposure exceeds the Available Aggregate
Commitment, the Company shall immediately repay Advances or cash collateralize
LC Obligations in the Facility LC Collateral Account in accordance with the
procedures set forth in Section 9.2, as applicable, in an aggregate principal
amount sufficient to cause the Aggregate Outstanding Credit Exposure to be less
than

 

-18-

--------------------------------------------------------------------------------


 

or equal to the Available Aggregate Commitment.

 

2.8         Method of Selecting Types and Interest Periods for New Advances. 
The Company shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time.  The Company
shall give the Agent irrevocable notice (a “Borrowing Notice”) not later than
12:00 noon (New York City time) on the Borrowing Date of each Floating Rate
Advance and not later than 12:00 noon (New York City time) three (3) Business
Days before the Borrowing Date for each Eurodollar Advance, specifying:

 

(i)           the Borrowing Date, which shall be a Business Day;

 

(ii)          the aggregate amount of such Advance;

 

(iii)         the Type of Advance selected; and

 

(iv)         in the case of each Eurodollar Advance, the initial Interest Period
applicable thereto.

 

Promptly after receipt thereof, the Agent will notify each Bank of the contents
of each Borrowing Notice.  Not later than 3:00 p.m. (New York City time) on each
Borrowing Date, each Bank shall make available its Loan in funds immediately
available in Chicago, Illinois to the Agent at its address specified pursuant to
Section 14.1.  To the extent funds are received from the Banks, the Agent will
make such funds available to the Company at the Agent’s aforesaid address.  No
Bank’s obligation to make any Loan shall be affected by any other Bank’s failure
to make any Loan.

 

2.9         Conversion and Continuation of Outstanding Advances.  Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.9 or are repaid in accordance with Section 2.2 or 2.7.  Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.2 or 2.7 or
(y) the Company shall have given the Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period.  Subject to the terms of Section 2.6, the Company may elect
from time to time to convert all or any part of a Floating Rate Advance into a
Eurodollar Advance.  The Company shall give the Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance not later than
12:00 noon (New York City time) at least three Business Days prior to the date
of the requested conversion or continuation, specifying:

 

(i)           the requested date, which shall be a Business Day, of such
conversion or continuation;

 

(ii)          the aggregate amount and Type of the Advance which is to be
converted or continued; and

 

-19-

--------------------------------------------------------------------------------


 

(iii)         the amount of the Advance which is to be converted into or
continued as a Eurodollar Advance and the duration of the Interest Period
applicable thereto;

 

provided that no Advance may be continued as, or converted into, a Eurodollar
Advance if (x) such continuation or conversion would violate any provision of
this Agreement or (y) a Default or Event of Default exists.

 

2.10       Interest Rates, Interest Payment Dates.  (a) Subject to Section 2.11,
each Advance shall bear interest as follows:

 

(i)           at any time such Advance is a Floating Rate Advance, at a rate per
annum equal to the Floating Rate from time to time in effect; and

 

(ii)          at any time such Advance is a Eurodollar Advance, at a rate per
annum equal to the Eurodollar Rate for each applicable Interest Period.

 

Changes in the rate of interest on that portion or any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Floating Rate.

 

(b)          Interest accrued on each Floating Rate Advance shall be payable on
each Payment Date and on the Termination Date.  Interest accrued on each
Eurodollar Advance shall be payable on the last day of its applicable Interest
Period, on any date on which such Eurodollar Advance is prepaid and on the
Termination Date.  Interest accrued on each Eurodollar Advance having an
Interest Period longer than three months shall also be payable on the last day
of each three-month interval during such Interest Period.  Interest on
Eurodollar Advances, interest on Floating Rate Advances based on the Federal
Funds Effective Rate and the LC Fee shall be calculated for actual days elapsed
on the basis of a 360-day year.  Interest on Floating Rate Advances based on the
Prime Rate shall be calculated for actual days elapsed on the basis of a 365- or
366-day year, as appropriate.  Interest on each Advance shall accrue from and
including the date such Advance is made to but excluding the date payment
thereof is received in accordance with Section 2.12.  If any payment of
principal of or interest on an Advance shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
(unless, in the case of a Eurodollar Advance, such next succeeding Business Day
falls in a new calendar month, in which case such payment shall be due on the
immediately preceding Business Day) and, in the case of a principal payment,
such extension of time shall be included in computing interest in connection
with such payment.

 

2.11       Rate after Maturity.  Any Advance not paid by the Company at
maturity, whether by acceleration or otherwise, shall bear interest until paid
in full at a rate per annum equal to the higher of (i) the rate otherwise
applicable thereto plus 2.00% or (ii) the Floating Rate plus 2.00%.

 

2.12       Method of Payment; Sharing Set-Offs.  (a) All payments of principal,
interest and fees hereunder shall be made in immediately available funds to the
Agent at its address specified on its signature page to this Agreement (or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Company), without setoff or counterclaim, not later than 12:00 noon (New
York City time) on the date when due and shall (except in the case of
Reimbursement Obligations for which the applicable LC Issuer has not been fully
indemnified

 

-20-

--------------------------------------------------------------------------------


 

by the Banks, or as otherwise specifically required hereunder) be applied
ratably by the Agent among the Banks.  Funds received after such time shall be
deemed received on the following Business Day unless the Agent shall have
received from, or on behalf of, the Company a Federal Reserve reference number
with respect to such payment before 1:00 p.m. (New York City time) on the date
of such payment.  Each payment delivered to the Agent for the account of any
Bank shall be delivered promptly by the Agent in the same type of funds received
by the Agent to such Bank at the address specified for such Bank in its
Administrative Questionnaire or at any Lending Installation specified in a
notice received by the Agent from such Bank.  The Agent is hereby authorized to
charge the account of the Company maintained with JPMorgan Chase Bank, N.A., if
any, for each payment of principal, interest, Reimbursement Obligations and fees
as such payment becomes due hereunder.  Each reference to the Agent in this
Section 2.12 shall also be deemed to refer, and shall apply equally, to each LC
Issuer, in the case of payments required to be made by the Company to such LC
Issuer pursuant to Section 3.6.

 

(b)          If any Bank shall fail to make any payment required to be made by
it pursuant to Section 2.8, Section 2.15, Section 3.5 or Section 13.8, then the
Agent may, in its discretion and notwithstanding any contrary provision hereof,
apply any amounts thereafter received by the Agent for the account of such Bank
and for the benefit of the Agent or the LC Issuer to satisfy such Bank’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

2.13       Bonds; Record-keeping; Telephonic Notices.

 

(a)          The obligation of the Company to repay the Obligations shall be
evidenced by one or more Bonds.

 

(b)          Each Bank shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Company to such Bank
resulting from each Loan made by such Bank from time to time, including the
amounts of principal and interest payable and paid to such Bank from time to
time hereunder.

 

(c)          The Agent shall also maintain accounts in which it will record (i)
the amount of each Loan made hereunder, the Type thereof and, if applicable, the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Company to each
Bank hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Agent hereunder from the Company and each Bank’s share thereof.

 

(d)          The entries maintained in the accounts maintained pursuant to
clauses (b) and (c) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded absent manifest error; provided that
the failure of the Agent or any Bank to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Company to repay
the Obligations in accordance with their terms.

 

(e)          The Company hereby authorizes the Banks and the Agent to make
Advances based on telephonic notices made by any person or persons the Agent or
any Bank in good faith believes to be acting on behalf of the Company.  The
Company agrees to deliver promptly to the

 

-21-

--------------------------------------------------------------------------------


 

Agent a written confirmation of each telephonic notice signed by a Designated
Officer.  If the written confirmation differs in any material respect from the
action taken by the Agent and the Banks, the records of the Agent and the Banks
shall govern absent manifest error.

 

2.14       Lending Installations.  Subject to the provisions of Section 4.6,
each Bank may book its Loans and its participation in any LC Obligations and
each LC Issuer may book the Facility LCs issued by it at any Lending
Installation selected by such Bank or such LC Issuer, as the case may be, and
may change its Lending Installation from time to time.  All terms of this
Agreement shall apply to any such Lending Installation and the Loans shall be
deemed held by the applicable Bank for the benefit of such Lending
Installation.  Each Bank may, by written or facsimile notice to the Company,
designate a Lending Installation through which Loans will be made by it or
Facility LCs will be issued by it and for whose account payments on the Loans or
payments with respect to Facility LCs are to be made.

 

2.15       Non-Receipt of Funds by the Agent.  Unless a Bank or the Company, as
the case may be, notifies the Agent prior to the time on the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Bank, the
proceeds of a Loan or (ii) in the case of the Company, a payment of principal,
interest or fees to the Agent for the account of the Banks, that it does not
intend to make such payment, the Agent may assume that such payment has been
made.  The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. 
If such Bank or the Company, as the case may be, has not in fact made such
payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Bank, the
Federal Funds Rate for such day or (ii) in the case of payment by the Company,
the interest rate applicable to the relevant Loan.

 

2.16       Expansion Option.  The Company may from time to time elect to
increase the Commitments in minimum increments of $50,000,000 so long as, after
giving effect thereto, the aggregate amount of such increases does not exceed
$200,000,000.  The Company may arrange for any such increase to be provided by
one or more Banks (each Bank so agreeing to an increase in its Commitment, an
“Increasing Bank”), or by one or more new banks, financial institutions or other
entities (each such new bank, financial institution or other entity, an
“Augmenting Bank”), to increase their existing Commitments, or extend
Commitments, as the case may be; provided that (i) each Increasing Bank and each
Augmenting Bank shall be subject to the approval of the Company, the Agent and
each LC Issuer and (ii) (x) in the case of an Increasing Bank, the Company and
such Increasing Bank execute an agreement substantially in the form of Exhibit F
hereto, and (y) in the case of an Augmenting Bank, the Company and such
Augmenting Bank execute an agreement substantially in the form of Exhibit G
hereto.  No consent of any Bank (other than the Banks participating in the
increase and the Agent and each LC Issuer) shall be required for any increase in
Commitments pursuant to this Section 2.16.  Increases and new Commitments
created pursuant to this Section 2.16 shall become effective on the date agreed
by the Company, the Agent and the relevant Increasing Banks or Augmenting Banks,
and the Agent shall notify each Bank thereof.  Notwithstanding the foregoing, no
increase in the Commitments (or in the Commitment of any Bank) shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase, (A) the conditions set forth in clauses (i)

 

-22-

--------------------------------------------------------------------------------


 

and (ii) of Section 11.2 shall be satisfied or waived by the Majority Banks and
the Agent shall have received a certificate to that effect dated such date and
executed by a Designated Officer of the Company and (B) the Company shall be in
compliance (on a pro forma basis) with the covenant contained in Article VIII,
(ii) the Agent shall have received documents consistent with those delivered on
the Closing Date as to the organizational power and authority of the Company to
borrow hereunder after giving effect to such increase and (iii) the Company
shall have issued a new interest-bearing First Mortgage Bond in favor of the
Agent in the amount of the Aggregate Commitment (giving effect to such
increase).  On the effective date of any increase in the Commitments, (i) each
relevant Increasing Bank and Augmenting Bank shall make available to the Agent
such amounts in immediately available funds as the Agent shall determine, for
the benefit of the other Banks, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Banks, each Bank’s portion of the outstanding Loans of all the Banks
to equal its Pro Rata Share of such outstanding Loans, and (ii) the Company
shall be deemed to have repaid and reborrowed all outstanding Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Company, in accordance with the requirements of Section
2.8).  The deemed payments made pursuant to clause (ii) of the immediately
preceding sentence shall be accompanied by payment of all accrued interest on
the amount prepaid and, in respect of each Eurodollar Advance, shall be subject
to indemnification by the Company pursuant to the provisions of Section 4.4 if
the deemed payment occurs other than on the last day of the related Interest
Periods.  Nothing contained in this Section 2.16 shall constitute, or otherwise
be deemed to be, a commitment on the part of any Bank to increase its Commitment
hereunder at any time.

 

ARTICLE III
LETTER OF CREDIT FACILITY

 

3.1         Issuance.  Each LC Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue standby letters of credit and, to the
extent agreed to by any applicable LC Issuer, direct-pay letters of credit,
denominated in U.S. dollars (each, a “Facility LC”) and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify,” and each such
action a “Modification”), from time to time from and including the Closing Date
and prior to the Termination Date upon the request of the Company; provided,
however, that in no event shall (i) immediately after each such Facility LC is
issued or Modified, the Aggregate Outstanding Credit Exposure exceed the
Available Commitment, (ii) immediately after each such Facility LC is issued or
Modified, the amount of the LC Obligations exceed $75,000,000, (iii) immediately
after each such Facility LC is issued or Modified, the LC Obligations in respect
of all Facility LCs issued by any LC Issuer exceed $25,000,000 and (iv) a
Facility LC (x) be issued later than 30 days prior to the scheduled Termination
Date, (y) have an expiry date later than the earlier of (1) the date one year
after the date of the issuance of such Facility LC (or, in the case of any
renewal or extension thereof, one year after such renewal or extension and
provided that such Facility LC may contain customary “evergreen” provisions
pursuant to which the expiry date is automatically extended by a specific time
period unless such LC Issuer gives notice to the beneficiary of such Facility LC
at least a specified time period prior to the expiry date then in effect) and
(2) the fifth Business Day prior to the scheduled Termination Date or (z)
provide for time drafts.  Notwithstanding the foregoing, the letters of credit
identified on Schedule 3.1 (the “Existing LCs”) shall be deemed to be “Facility
LCs” issued on the Closing

 

-23-

--------------------------------------------------------------------------------


 

Date for all purposes of the Credit Documents.

 

3.2         Participations.  Upon the issuance or Modification by an LC Issuer
of a Facility LC in accordance with this Article III, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Bank, and each Bank shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from such LC Issuer, a participation in such Facility LC (and each Modification
thereof) and the related LC Obligations in proportion to its Pro Rata Share.

 

3.3         Notice.  Subject to Section 3.1, the Company shall give the Agent
and the applicable LC Issuer notice prior to 12:00 noon (New York City time) at
least three (3) Business Days prior to the proposed date of issuance or
Modification of each Facility LC, specifying the beneficiary, the proposed date
of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby and including agreed-upon draft
language for such Facility LC reasonably acceptable to the applicable LC
Issuer.  Upon receipt of such notice, the Agent shall promptly notify each Bank,
of the contents thereof and of the amount of such Bank’s participation in such
proposed Facility LC.  The issuance or Modification by an LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in Article
XI (the satisfaction of which such LC Issuer shall have no duty to ascertain),
be subject to the conditions precedent that such Facility LC shall be
satisfactory to such LC Issuer and that the Company shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as such LC Issuer shall have reasonably
requested (each, a “Facility LC Application”).  In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

 

3.4         LC Fees.  The Company shall pay to the Agent, for the account of the
Banks ratably in accordance with their respective Pro Rata Shares, a letter of
credit fee (the “LC Fee”) at a per annum rate equal to the Applicable Margin for
Eurodollar Rate Loans in effect from time to time on the daily undrawn stated
amount of each Facility LC, such fee to be payable in arrears on each Payment
Date and the Termination Date (and, if applicable, thereafter on demand).  The
Company shall also pay to each LC Issuer for its own account (a) a fronting fee
for each Facility LC at the time and in the amount separately agreed by the
Company and such LC Issuer, and (b) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with such LC Issuer’s standard schedule for such charges as in effect
from time to time.

 

3.5         Administration; Reimbursement by Banks.  Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Agent and the Agent shall promptly
notify the Company and each other Bank as to the amount to be paid by such LC
Issuer as a result of such demand and the proposed payment date (the “LC Payment
Date”).  The responsibility of an LC Issuer to the Company and each Bank shall
be only to determine that the documents (including each demand for payment)
delivered under each Facility LC issued by such LC Issuer in connection with
such presentment shall be in conformity in all material respects with such
Facility LC.  Each LC Issuer shall endeavor to exercise the same care in the
issuance and administration of the Facility LCs as it does with respect to
letters of credit in which no participations are granted, it being understood

 

-24-

--------------------------------------------------------------------------------


 

that in the absence of any gross negligence or willful misconduct by such LC
Issuer, each Bank shall be unconditionally and irrevocably liable without regard
to the occurrence of any Default, Event of Default or any condition precedent
whatsoever, to reimburse such LC Issuer on demand for (i) such Bank’s Pro Rata
Share of the amount of each payment made by such LC Issuer under each Facility
LC issued by it to the extent such amount is not reimbursed by the Company
pursuant to Section 3.6 below, plus (ii) interest on the foregoing amount to be
reimbursed by such Bank, for each day from the date of such LC Issuer’s demand
for such reimbursement (or, if such demand is made after 12:00 noon (New York
City time) on such date, from the next succeeding Business Day) to the date on
which such Bank pays the amount to be reimbursed by it, at a rate of interest
per annum equal to the Federal Funds Effective Rate for the first three days
and, thereafter, at a rate of interest equal to the rate applicable to Floating
Rate Advances.

 

3.6         Reimbursement by Company.  The Company shall be irrevocably and
unconditionally obligated to reimburse the applicable LC Issuer on the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC issued by it, without presentment, demand, protest
or other formalities of any kind; provided that neither the Company nor any Bank
shall hereby be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Company or such Bank to the extent, but
only to the extent, caused by (i) the willful misconduct or gross negligence of
such LC Issuer in determining whether a request presented under any Facility LC
issued by it complied with the terms of such Facility LC or (ii) such LC
Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC.  All such amounts paid by the applicable LC Issuer and
remaining unpaid by the Company shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to (x) the rate applicable to Floating
Rate Advances for such day if such day falls on or before the applicable LC
Payment Date and (y) the sum of 1.00% plus the rate applicable to Floating Rate
Advances for such day if such day falls after such LC Payment Date.  The
applicable LC Issuer will pay to each Bank ratably in accordance with its Pro
Rata Share all amounts received by such LC Issuer from the Company for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by such LC Issuer, but only to the extent such
Bank has made payment to such LC Issuer in respect of such Facility LC pursuant
to Section 3.5.  Subject to the terms and conditions of this Agreement
(including the submission of a Borrowing Notice in compliance with Section 2.8
and the satisfaction of the applicable conditions precedent set forth in
Article XI), the Company may request an Advance hereunder for the purpose of
satisfying any Reimbursement Obligation.

 

3.7         Obligations Absolute.  The Company’s obligations under this Article
III shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the Company
may have or have had against any LC Issuer, any Bank or any beneficiary of a
Facility LC.  The Company further agrees with the LC Issuers and the Banks that
the LC Issuers and the Banks shall not be responsible for, and the Company’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, or any dispute between or among
the Company, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to whom any Facility LC may be transferred
or any claims or defenses whatsoever of the Company or of any of its Affiliates

 

-25-

--------------------------------------------------------------------------------


 

against the beneficiary of any Facility LC or any such transferee.  Subject to
the proviso contained in the first sentence of Section 3.6, no LC Issuer shall
be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Facility LC.  The Company agrees that any action taken or
omitted by any LC Issuer or any Bank under or in connection with a Facility LC
and the related drafts and documents, if done without gross negligence or
willful misconduct, shall be binding upon the Company and shall not put any LC
Issuer or any Bank under any liability to the Company.  Nothing in this Section
3.7 is intended to limit the right of the Company to make a claim against any LC
Issuer for damages as contemplated by the proviso to the first sentence of
Section 3.6.

 

3.8        Actions of LC Issuers.  Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex, teletype or electronic message, statement, order or
other document believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by such LC
Issuer.  Each LC Issuer shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice
or concurrence of the Majority Banks as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Banks against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.  Notwithstanding any other
provision of this Article III, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Majority Banks, and such request and any action
taken or failure to act pursuant thereto shall be binding upon the Banks and any
future holders of a participation in any Facility LC.

 

3.9         Indemnification.  The Company hereby agrees to indemnify and hold
harmless each Bank, each LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, reasonable costs or expenses which such Bank,
such LC Issuer or the Agent may incur (or which may be claimed against such
Bank, such LC Issuer or the Agent by any Person whatsoever) by reason of or in
connection with the issuance, execution and delivery or transfer of or payment
or failure to pay under any Facility LC or any actual or proposed use of any
Facility LC, including any claims, damages, losses, liabilities, costs or
expenses which any LC Issuer may incur by reason of or in connection with (i)
the failure of any other Bank to fulfill or comply with its obligations to such
LC Issuer hereunder (but nothing herein contained shall affect any rights the
Company may have against any Defaulting Bank) or (ii) by reason of or on account
of such LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Company shall not be required to indemnify any
Bank, any LC Issuer or the Agent for any claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, caused by (x) the
willful misconduct or gross negligence of any LC Issuer in determining whether a
request presented under any Facility LC issued by it complied with the terms of
such Facility LC or (y) any LC Issuer’s failure to pay under any Facility LC
issued by it after the

 

-26-

--------------------------------------------------------------------------------


 

presentation to it of a request strictly complying with the terms and conditions
of such Facility LC.  Nothing in this Section 3.9 is intended to limit the
obligations of the Company under any other provision of this Agreement.

 

3.10       Banks’ Indemnification.  Each Bank shall, ratably in accordance with
its Pro Rata Share, indemnify each LC Issuer (in such LC Issuer’s capacity as an
LC Issuer), its Affiliates and their respective directors, officers, agents and
employees (to the extent not reimbursed by the Company) against any cost,
expense (including reasonable counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from such indemnitees’ gross
negligence or willful misconduct as determined in a final, non-appealable
judgment by a court of competent jurisdiction or such LC Issuer’s failure to pay
under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Article III or any
action taken or omitted by such indemnitees hereunder (in such LC Issuer’s
capacity as an LC Issuer).

 

3.11       Rights as a Bank.  In its capacity as a Bank, each LC Issuer shall
have the same rights and obligations as any other Bank.

 

ARTICLE IV
CHANGE IN CIRCUMSTANCES

 

4.1         Yield Protection.

 

(a)          If any Change in Law,

 

(i)           subjects any Bank, any LC Issuer or any applicable Lending
Installation to any tax, duty, charge, withholding levy, imposts, deduction,
assessment or fee on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Taxes, (B) Excluded Taxes, and (C) Other
Taxes), or

 

(ii)          imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by any Bank, any LC
Issuer or any applicable Lending Installation (including any reserve costs under
Regulation D with respect to Eurocurrency liabilities (as defined in Regulation
D)), or

 

(iii)         imposes any other condition the result of which is to increase the
cost to any Bank, any LC Issuer or any applicable Lending Installation of
making, funding or maintaining Credit Extensions (including any participations
in Facility LCs), or reduces any amount receivable by any Bank, any LC Issuer or
any applicable Lending Installation in connection with Credit Extensions
(including any participations in Facility LCs) or requires any Bank, any LC
Issuer or any applicable Lending Installation to make any payment calculated by
reference to its Outstanding Credit Exposure or interest received by it, by an
amount deemed material by such Bank or such LC Issuer, or

 

(iv)         affects the amount of capital or liquidity required or expected to
be maintained by any Bank, any LC Issuer or any applicable Lending Installation
or any

 

-27-

--------------------------------------------------------------------------------


 

corporation controlling any Bank or any LC Issuer and such Bank or such LC
Issuer, as applicable, determines the amount of capital or liquidity required is
increased by or based upon the existence of this Agreement or its obligation to
make Credit Extensions (including any participations in Facility LCs) hereunder
or of commitments of this type,

 

then, upon presentation by such Bank or such LC Issuer to the Company of a
certificate (as referred to in the immediately succeeding sentence of this
Section 4.1) setting forth the basis for such determination and the additional
amounts reasonably determined by such Bank or such LC Issuer for the period of
up to ninety (90) days prior to the date on which such certificate is delivered
to the Company and the Agent, to be sufficient to compensate such Bank or such
LC Issuer, as applicable, in light of such circumstances, the Company shall
within thirty (30) days of such delivery of such certificate pay to the Agent
for the account of such Bank or such LC Issuer, as applicable, the specified
amounts set forth on such certificate.  The affected Bank or LC Issuer, as
applicable, shall deliver to the Company and the Agent a certificate setting
forth the basis of the claim and specifying in reasonable detail the calculation
of such increased expense, which certificate shall be prima facie evidence as to
such increase and such amounts.  An affected Bank or LC Issuer, as applicable,
may deliver more than one certificate to the Company during the term of this
Agreement.  In making the determinations contemplated by the above-referenced
certificate, any Bank and any LC Issuer may make such reasonable estimates,
assumptions, allocations and the like that such Bank or such LC Issuer, as
applicable, in good faith determines to be appropriate, and such Bank’s or such
LC Issuer’s selection thereof in accordance with this Section 4.1 shall be
conclusive and binding on the Company, absent manifest error.

 

(b)          No Bank or LC Issuer shall be entitled to demand compensation or be
compensated hereunder to the extent that such compensation relates to any period
of time more than ninety (90) days prior to the date upon which such Bank or
such LC Issuer, as applicable, first notified the Company of the occurrence of
the event entitling such Bank or such LC Issuer, as applicable, to such
compensation (unless, and to the extent, that any such compensation so demanded
shall relate to the retroactive application of any event so notified to the
Company).

 

4.2         Replacement of Banks.

 

(a)          If any Bank shall make a demand for payment under Section 4.1, then
within thirty (30) days after such demand, the Company may, with the approval of
the Agent and each LC Issuer which has issued a Facility LC which is then
outstanding or in respect of which there is any unreimbursed Reimbursement
Obligation (which approvals shall not be unreasonably withheld) and provided
that no Default or Event of Default shall then have occurred and be continuing,
demand, at the Company’s sole cost and expense, that such Bank assign to one or
more financial institutions designated by the Company and approved by the Agent
all (but not less than all) of such Bank’s Commitment and Outstanding Credit
Exposure within the period ending on the later of such 30th day and the last day
of the longest of the then current Interest Periods or maturity dates for such
Outstanding Credit Exposure.  Any such assignment shall be consummated on terms
satisfactory to the assigning Bank; provided that such Bank’s consent to such
assignment shall not be unreasonably withheld.

 

(b)          If the Company shall elect to replace a Bank pursuant to clause (a)
above, the

 

-28-

--------------------------------------------------------------------------------


 

Company shall prepay the Outstanding Credit Exposure of such Bank, and the
financial institution or institutions selected by the Company shall replace such
Bank as a Bank hereunder pursuant to an instrument satisfactory to the Company,
the Agent and the Bank being replaced by making Credit Extensions to the Company
in the amount of the Outstanding Credit Exposure of such assigning Bank and
assuming all the same rights and responsibilities hereunder as such assigning
Bank and having the same Commitment as such assigning Bank.

 

(c)          If any Bank becomes a Defaulting Bank, then the Company may, at its
sole expense and effort, upon notice to such Bank and the Agent, require such
Bank to assign and delegate, without recourse (in accordance with and subject to
the restrictions contained in Section 12.1), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Bank, if such Bank accepts such
assignment); provided that (i) to the extent required pursuant to Section
12.1(c), the Company shall have received the necessary consents from the Agent
and the LC Issuer, if any, and (ii) such Bank shall have received payment of an
amount equal to its Outstanding Credit Exposure, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such Outstanding Credit Exposure and accrued interest and
fees) or the Company (in the case of all other amounts).  A Bank shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Bank or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

 

4.3         Availability of Eurodollar Rate Loans.  If:

 

(a)          any Bank determines that maintenance of a Eurodollar Rate Loan at a
suitable Lending Installation would violate any applicable law, rule, regulation
or directive, whether or not having the force of law, or

 

(b)          the Majority Banks determine that (i) deposits of a type and
maturity appropriate to match fund Eurodollar Rate Loans are not available or
(ii) the Base Eurodollar Rate does not accurately reflect the cost of making or
maintaining a Eurodollar Rate Loan,

 

then the Agent shall suspend the availability of Eurodollar Rate Loans and, in
the case of clause (a), require any outstanding Eurodollar Rate Loans to be
converted to Floating Rate Loans on such date as is required by the applicable
law, rule, regulation or directive.

 

4.4         Funding Indemnification.  If any payment of a Eurodollar Rate Loan
occurs on a date which is not the last day of an applicable Interest Period,
whether because of prepayment or otherwise, or a Eurodollar Rate Loan is not
made on the date specified by the Company for any reason other than default by
the Banks, the Company will indemnify each Bank for any loss or cost (but not
lost profits) incurred by it resulting therefrom, including any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Rate Loan.

 

4.5         Taxes.

 

(a)          All payments by the Company to or for the account of any Bank, any
LC Issuer or the Agent hereunder or under any Bond or Facility LC Application
shall be made free and clear of and without deduction for any and all Taxes
unless such deduction is required by law.  If the Company shall be required by
law to deduct any Taxes from or in respect of any sum payable

 

-29-

--------------------------------------------------------------------------------


 

hereunder to any Bank, any LC Issuer or the Agent, (i) the sum payable shall be
increased by the amount of such Taxes required to be withheld as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.5) such Bank, such LC Issuer or the
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Company shall make such
deductions, (iii) the Company shall pay the full amount deducted to the relevant
authority in accordance with applicable law and (iv) the Company shall furnish
to the Agent the original copy of a receipt evidencing payment thereof within
thirty (30) days after such payment is made.

 

(b)          In addition, the Company hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Bond or
Facility LC Application or from the execution or delivery of, or otherwise with
respect to, this Agreement or any Bond or Facility LC Application (“Other
Taxes”).

 

(c)          The Company hereby agrees to indemnify the Agent, each LC Issuer
and each Bank for the full amount of Taxes or Other Taxes (including any Taxes
or Other Taxes imposed on amounts payable under this Section 4.5) paid by the
Agent, such LC Issuer or such Bank and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto.  Payments due
under this indemnification shall be made within thirty (30) days of the date the
Agent, such LC Issuer or such Bank makes demand therefor pursuant to Section
4.6.

 

(d)          Each Bank that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Bank”) agrees that it
will, not more than ten (10) Business Days after the Closing Date, or, if later,
not more than ten (10) Business Days after becoming a Bank hereunder, (i)
deliver to each of the Company and the Agent two duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI, or any other form or
documentation prescribed by applicable law, certifying in either case that such
Bank is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to each
of the Company and the Agent a United States Internal Revenue Form W-8 or W-9,
as the case may be, and certify that it is entitled to an exemption from United
States backup withholding tax.  Each Non-U.S. Bank further undertakes to deliver
to each of the Company and the Agent (x) renewals or additional copies of such
form (or any successor form) on or before the date that such form expires or
becomes obsolete, and (y) after the occurrence of any event requiring a change
in the most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Company or the Agent.  All forms
or amendments described in the preceding sentence shall certify that such Bank
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Bank from duly completing
and delivering any such form or amendment with respect to it and such Bank
advises the Company and the Agent that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax.

 

(e)          For any period during which a Non-U.S. Bank has failed to provide
the Company with an appropriate form pursuant to clause (d), above (unless such
failure is due to a change in

 

-30-

--------------------------------------------------------------------------------


 

treaty, law or regulation, or any change in the interpretation or administration
thereof by any governmental authority, occurring subsequent to the date on which
a form originally was required to be provided), such Non-U.S. Bank shall not be
entitled to indemnification under this Section 4.5 with respect to Taxes imposed
by the United States; provided that, should a Non-U.S. Bank which is otherwise
exempt from or subject to a reduced rate of withholding tax become subject to
Taxes because of its failure to deliver a form required under clause (d) above,
the Company shall take such steps as such Non-U.S. Bank shall reasonably request
to assist such Non-U.S. Bank to recover such Taxes.

 

(f)           Any Bank that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Bond
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Company (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 

(g)          If a payment made to a Bank under any Credit Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the Company and the Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Company or the
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Agent as may be necessary for the
Company and the Agent to comply with their obligations under FATCA and to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.  Notwithstanding anything to the contrary
herein, the completion, execution and submission of such documentation shall not
be required if in a Bank’s reasonable judgment such completion, execution or
submission would subject such Bank to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Bank.

 

(h)          Each Bank and each LC Issuer shall severally indemnify the Agent
for any taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any taxing authority (but, in the case of any
Taxes, only to the extent that the Company has not already indemnified the Agent
for such Taxes and without limiting the obligation of the Company to do so)
attributable to such Bank or LC Issuer that are paid or payable by the Agent in
connection with this Agreement, any Bond or any Facility LC and any reasonable
expenses arising therefrom or with respect thereto, whether or not such amounts
were correctly or legally imposed or asserted by the relevant taxing authority. 
The indemnity under this Section 4.5(h) shall be paid within ten (10) days after
the Agent delivers to the applicable Bank or LC Issuer a certificate stating the
amount so paid or payable by the Agent.  Such certificate shall be conclusive of
the amount so paid or payable absent manifest error.  The obligations of the
Banks and LC Issuers under this clause (h) shall survive the payment of the
Obligations and termination of this Agreement.

 

-31-

--------------------------------------------------------------------------------

 


 

4.6                            Bank Certificates, Survival of Indemnity.  To the
extent reasonably possible, each Bank shall designate an alternate Lending
Installation with respect to Eurodollar Rate Loans to reduce any liability of
the Company to such Bank under Section 4.1 or to avoid the unavailability of
Eurodollar Rate Loans under Section 4.3, so long as such designation is not
disadvantageous to such Bank.  A certificate of such Bank as to the amount due
under Section 4.1, 4.4 or 4.5 shall be final, conclusive and binding on the
Company in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Eurodollar Rate Loan shall be
calculated as though each Bank funded each Eurodollar Rate Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Base Eurodollar Rate applicable to such Loan
whether in fact that is the case or not.  Unless otherwise provided herein, the
amount specified in any certificate shall be payable on demand after receipt by
the Company of such certificate.  The obligations of the Company under
Sections 4.1, 4.4 and 4.5 shall survive payment of the Obligations and
termination of this Agreement; provided that no Bank shall be entitled to
compensation to the extent that such compensation relates to any period of time
more than ninety (90) days after the termination of this Agreement.

 

4.7                            Defaulting Banks.

 

Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then the following provisions shall apply for so long
as such Bank is a Defaulting Bank:

 

(a)                               Commitment Fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Bank pursuant to
Section 2.5(a);

 

(b)                              the Commitment and Outstanding Credit Exposure
of such Defaulting Bank shall not be included in determining whether the
Majority Banks have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.1); provided, that
this clause (b) shall not apply to the vote of a Defaulting Bank in the case of
an amendment, waiver or other modification requiring the consent of such Bank or
each Bank affected thereby;

 

(c)                               if any LC Obligations exist at the time a Bank
becomes a Defaulting Bank then:

 

(i)                                  so long as no Default or Event of Default
shall be continuing immediately before or after giving effect to such
reallocation, all or any part of such LC Obligation shall be reallocated among
the non-Defaulting Banks in accordance with their respective Pro Rata Share but
only to the extent (x) the sum of all non-Defaulting Banks’ Outstanding Credit
Exposure does not exceed the total of all non-Defaulting Banks’ Commitments,
(y) no Bank’s Outstanding Credit Exposure shall exceed its Commitment and
(z) the conditions set forth in Section 11.2 are satisfied at such time;

 

(ii)                              if the reallocation described in subclause
(i) above cannot, or can only partially, be effected, the Company shall within
one (1) Business Day following notice by the Agent, cash collateralize for the
benefit of the relevant LC Issuer such Defaulting Bank’s Pro Rata Share of the
LC Obligations (after giving effect to any partial

 

-32-

--------------------------------------------------------------------------------


 

reallocation pursuant to subclause (i) above) in accordance with the procedures
set forth in Section 9.2 for so long as such LC Obligation is outstanding;

 

(iii)                          if the Company cash collateralizes any portion of
such Defaulting Bank’s Pro Rata Share of the LC Obligations pursuant this clause
(c), the Company shall not be required to pay any fees to such Defaulting Bank
pursuant to Section 3.4 with respect to such Defaulting Bank’s Pro Rata Share of
the LC Obligations during the period such Defaulting Bank’s Pro Rata Share of
the LC Obligations is cash collateralized;

 

(iv)                          if the non-Defaulting Banks’ Pro Rata Share of the
LC Obligations is reallocated pursuant to this clause (c), then the fees payable
to the Banks pursuant to Section 2.5(a) and Section 3.4 shall be adjusted in
accordance with such non-Defaulting Banks’ Pro Rata Shares; or

 

(v)                              if any Defaulting Bank’s Pro Rata Share of the
LC Obligations is neither reallocated nor cash collateralized pursuant to this
clause (c), then, without prejudice to any rights or remedies of any LC Issuer
or any Bank hereunder, all fees that otherwise would have been payable to such
Defaulting Bank (solely with respect to the portion of such Defaulting Bank’s
Commitment that was utilized by such LC Obligations) and LC Fees payable under
Section 3.4 with respect to such Defaulting Bank’s Pro Rata Share of the LC
Obligations shall be payable to the applicable LC Issuer until such Defaulting
Bank’s Pro Rata Share of the LC Obligation is cash collateralized and/or
reallocated; and

 

(d)                             so long as any Bank is a Defaulting Bank, no LC
Issuer shall be required to issue or Modify any Facility LC, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Banks and/or cash collateral will be provided by the Company
in accordance with clause (c) above, and participating interests in any such
newly issued or Modified Facility LC shall be allocated among non-Defaulting
Banks in a manner consistent with clause(c)(i) above (and Defaulting Banks shall
not participate therein).

 

(e)                               If (i) a Bankruptcy Event with respect to a
Parent of any Bank shall occur following the date hereof and for so long as such
event shall continue or (ii) any LC Issuer has a good faith belief that any Bank
has defaulted in fulfilling its obligations under one or more other agreements
in which such Bank commits to extend credit, such LC Issuer shall not be
required to issue, amend or increase any Facility LC, unless such LC Issuer, as
the case may be, shall have entered into arrangements with the Company or such
Bank, satisfactory to such LC Issuer, as the case may be, to defease any risk to
it in respect of such Bank hereunder.

 

(f)                                In the event that the Agent, the Company, and
each LC Issuer each agrees that a Defaulting Bank has adequately remedied all
matters that caused such Bank to be a Defaulting Bank, then the Banks’ Pro Rata
Shares of the LC Obligations shall be readjusted to reflect the inclusion of
such Bank’s Commitment and on such date such Bank shall purchase at par such of
the Loans of the other Banks as the Agent shall determine may be necessary in
order for such Bank to hold such Loans in accordance with its Pro Rata Share of
the Aggregate Commitment; provided, that if the Company cash collateralized any
portion of such Defaulting Bank’s Pro Rata Share of the LC Obligations pursuant
to Section 4.7(c), such cash shall be returned to the Company.

 

-33-

--------------------------------------------------------------------------------


 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

The Company hereby represents and warrants that:

 

5.1                            Incorporation and Good Standing.  Each of the
Company and its Material Subsidiaries is duly incorporated, validly existing and
in good standing under the laws of its jurisdiction of organization.

 

5.2                            Corporate Power and Authority: No Conflicts.  The
execution, delivery and performance by the Company of the Credit Documents are
within the Company’s corporate powers, have been duly authorized by all
necessary corporate action and do not (i) violate the Company’s charter, bylaws
or any applicable law, or (ii) breach or result in an event of default under any
indenture or material agreement, and do not result in or require the creation of
any Lien upon or with respect to any of its properties (except the Lien of the
Indenture securing the Bonds and any Lien in favor of the Agent on the Facility
LC Collateral Account or any funds therein).

 

5.3                            Governmental Approvals.  No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for the due execution, delivery and
performance by the Company of any Credit Document, except for the authorization
to issue, sell or guarantee secured and/or unsecured long-term debt granted by
the Federal Energy Regulatory Commission, which authorization has been obtained
and is in full force and effect.

 

5.4                            Legally Enforceable Agreements.  Each Credit
Document constitutes a legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, subject to (a) the effect of
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (b) the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law).

 

5.5                            Financial Statements.  (a) The audited balance
sheet of the Company and its Consolidated Subsidiaries as at December 31, 2012,
and the related statements of income and cash flows of the Company and its
Consolidated Subsidiaries for the fiscal year then ended, as set forth in the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012
(copies of which have been furnished to each Bank), fairly present the financial
condition of the Company and its Consolidated Subsidiaries as at such date and
the results of operations of the Company and its Consolidated Subsidiaries for
the fiscal year ended on such date, all in accordance with GAAP.

 

(b)                              The unaudited balance sheet of the Company and
its Consolidated Subsidiaries as at March 31, 2013, and the related statements
of income and cash flows of the Company and its Consolidated Subsidiaries for
the three-month period then ended, as set forth in the Company’s Quarterly
Report on Form 10-Q for the fiscal quarter ended March 31, 2013 (copies of which
have been furnished to each Bank), fairly present (subject to year-end audit
adjustments) the

 

-34-

--------------------------------------------------------------------------------


 

financial condition of the Company and its Consolidated Subsidiaries as at such
date and the results of operations of the Company and its Consolidated
Subsidiaries for the three-month period ended on such date, all in accordance
with GAAP.

 

(c)                               Since December 31, 2012, there has been no
Material Adverse Change.

 

5.6                            Litigation.  Except (i) to the extent described
in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012
and Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2013,
in each case as filed with the SEC, and (ii) such other similar actions, suits
and proceedings predicated on the occurrence of the same events giving rise to
any actions, suits and proceedings described in the reports referred to in the
foregoing clause (i) (all matters described in clauses (i) and (ii) above, the
“Disclosed Matters”), there is no pending or threatened action, suit,
investigation or proceeding against the Company or any of its Consolidated
Subsidiaries before any court, governmental agency or arbitrator, which, if
adversely determined, might reasonably be expected to result in a Material
Adverse Change.  As of the Closing Date, (a) there is no litigation challenging
the validity or the enforceability of any of the Credit Documents and (b) there
have been no adverse developments with respect to the Disclosed Matters that
have resulted, or could reasonably be expected to result, in a Material Adverse
Change.

 

5.7                            Margin Stock.  The Company is not engaged in the
business of extending credit for the purpose of buying or carrying margin stock
(within the meaning of Regulation U), and no proceeds of any Credit Extension
will be used to buy or carry any margin stock or to extend credit to others for
the purpose of buying or carrying any margin stock.

 

5.8                            ERISA.  No Plan Termination Event has occurred or
is reasonably expected to occur with respect to any Plan.  Neither the Company
nor any ERISA Affiliate is an employer under or has any liability with respect
to a Multiemployer Plan.

 

5.9                            Insurance.  All insurance required by Section 6.2
is in full force and effect.

 

5.10                    Taxes.  The Company and its Subsidiaries have filed all
tax returns (Federal, state and local) required to be filed and paid all taxes
shown thereon to be due, including interest and penalties, or, to the extent the
Company or any of its Subsidiaries is contesting in good faith an assertion of
liability based on such returns, has provided adequate reserves for payment
thereof in accordance with GAAP.

 

5.11                    Investment Company Act.  The Company is not an
investment company (within the meaning of the Investment Company Act of 1940, as
amended).

 

5.12                    Bonds.  The issuance to the Agent of Bonds pursuant to
the terms of this Agreement as evidence of the Obligations (i) does not violate
any provision of the Indenture or any other agreement or instrument, or any law
or regulation, or judicial or regulatory order, judgment or decree, to which the
Company or any of its Subsidiaries is a party or by which any of the foregoing
is bound and (ii) does provide the Banks, as beneficial holders of the Bonds
through the Agent, the benefit of the Lien of the Indenture equally and ratably
with the holders of other First Mortgage Bonds.

 

-35-

--------------------------------------------------------------------------------


 

5.13                    Disclosure.  The Company has not withheld any fact from
the Agent or the Banks in regard to the occurrence of a Material Adverse Change;
and all financial information delivered by the Company to the Agent and the
Banks on and after the date of this Agreement is true and correct in all
material respects as at the dates and for the periods indicated therein.

 

5.14                    OFAC.  Neither the Company nor any Subsidiary or
Affiliate of the Company is named on the United States Department of the
Treasury’s Specially Designated Nationals or Blocked Persons list available
through http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf or as otherwise
published from time.

 

5.15                Delivery of Documents.  Prior to the Closing Date, the
Company delivered, or caused to be delivered, true, accurate and complete copies
of the Bonds, the Supplemental Indenture and the Bond Delivery Agreement, each
as in effect as of the Closing Date.  On or prior to any Increase Date, the
Company delivered, or caused to be delivered, true, accurate and complete copies
of the Bonds, the Supplemental Indenture and the Bond Delivery Agreement, each
as in effect as of such Increase Date.

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

So long as any Obligations shall remain unpaid, any Facility LC shall remain
outstanding or any Bank shall have any Commitment under this Agreement:

 

6.1                            Payment of Taxes, Etc.  The Company shall, and
shall cause each of its Subsidiaries to, pay and discharge, before the same
shall become delinquent, (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its property, and (b) all lawful claims which, if
unpaid, might by law become a Lien upon its property; provided that the Company
shall not be required to pay or discharge any such tax, assessment, charge or
claim (i) which is being contested by it in good faith and by proper procedures
or (ii) the non-payment of which will not result in a Material Adverse Change.

 

6.2                            Maintenance of Insurance.  The Company shall, and
shall cause each of its Material Subsidiaries to, maintain insurance in such
amounts and covering such risks with respect to its business and properties as
is usually carried by companies engaged in similar businesses and owning similar
properties, either with reputable insurance companies or, in whole or in part,
by establishing reserves or one or more insurance funds, either alone or with
other corporations or associations.

 

6.3                            Preservation of Corporate Existence, Etc.  Except
as provided in Section 7.3, the Company shall, and shall cause each of its
Material Subsidiaries to, (a) preserve and maintain its corporate existence,
rights and franchises, and (b) qualify and remain qualified as a foreign
corporation in each jurisdiction in which such qualification is necessary in
view of its business and operations or the ownership of its properties; provided
that the Company shall not be required to preserve any such right or franchise
under clause (a) above or to remain so qualified under clause (b) above unless
the failure to do so would reasonably be expected to result in a Material
Adverse Change.

 

6.4                            Compliance with Laws, Etc.  The Company shall,
and shall cause each of its

 

-36-

--------------------------------------------------------------------------------


 

Consolidated Subsidiaries to, comply with the requirements of all applicable
laws, rules, regulations and orders of any governmental authority, the
non-compliance of which would reasonably be expected to result in a Material
Adverse Change.

 

6.5                            Visitation Rights.  The Company shall, and shall
cause each of its Material Subsidiaries to, at any reasonable time and from time
to time, permit the Agent, any of the Banks or any agents or representatives
thereof to examine and make copies of and abstracts from its records and books
of account, visit its properties and discuss its affairs, finances and accounts
with any of its officers.

 

6.6                            Keeping of Books.  The Company shall, and shall
cause each of its Consolidated Subsidiaries to, keep adequate records and books
of account, in which full and correct entries shall be made of all of its
financial transactions and its assets and business so as to permit the Company
and its Consolidated Subsidiaries to present financial statements in accordance
with GAAP.

 

6.7                            Reporting Requirements.  The Company shall
furnish to the Agent, with sufficient copies for each of the Banks (and the
Agent shall thereafter promptly make available to the Banks):

 

(a)                               as soon as practicable and in any event within
five (5) Business Days after becoming aware of the occurrence of any Default or
Event of Default, a statement of a Designated Officer as to the nature thereof,
and as soon as practicable and in any event within five (5) Business Days
thereafter, a statement of a Designated Officer as to the action which the
Company has taken, is taking or proposes to take with respect thereto;

 

(b)                              as soon as available and in any event within
sixty (60) days after the end of each of the first three quarters of each fiscal
year of the Company, a consolidated balance sheet of the Company and its
Consolidated Subsidiaries as at the end of such quarter, and the related
consolidated statements of income, cash flows and common stockholder’s equity of
the Company and its Consolidated Subsidiaries as at the end of and for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
fiscal year, or statements providing substantially similar information (which
requirement shall be deemed satisfied by the delivery of the Company’s quarterly
report on Form 10-Q for such quarter), all in reasonable detail and duly
certified (subject to the absence of footnotes and to year-end audit
adjustments) by a Designated Officer as having been prepared in accordance with
GAAP, together with (i) a certificate of a Designated Officer stating that such
officer has no knowledge (having made due inquiry with respect thereto) that a
Default or Event of Default has occurred and is continuing, or, if a Default or
Event of Default has occurred and is continuing, a statement as to the nature
thereof and the actions which the Company has taken, is taking or proposes to
take with respect thereto, and (ii) a certificate of a Designated Officer, in
substantially the form of Exhibit B hereto, setting forth the Company’s
computation of the financial ratio specified in Article VIII as of the end of
the immediately preceding fiscal quarter or year, as the case may be, of the
Company;

 

(c)                               as soon as available and in any event within
one hundred twenty (120) days after

 

-37-

--------------------------------------------------------------------------------


 

the end of each fiscal year of the Company, a copy of the Company’s Annual
Report on Form 10-K (or any successor form) for such year, including therein the
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
at the end of such year and the consolidated statements of income, cash flows
and common stockholder’s equity of the Company and its Consolidated Subsidiaries
as at the end of and for such year, or statements providing substantially
similar information, in each case (i) certified by independent public
accountants of recognized national standing selected by the Company and not
objected to by the Majority Banks (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, and (ii) together with (a) a
certificate of a Designated Officer stating that such officer has no knowledge
(having made due inquiry with respect thereto) that a Default or Event of
Default has occurred and is continuing, or, if a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof and the actions
which the Company has taken, is taking or proposes to take with respect thereto
and (b) a certificate of a Designated Officer, in substantially the form of
Exhibit B hereto, setting forth the Company’s computation of the financial ratio
specified in Article VIII as of the end of the immediately preceding fiscal year
of the Company;

 

(d)                             promptly after the sending or filing thereof,
notice of all proxy statements which the Company sends to its stockholders,
copies of all regular, periodic and special reports (other than those which
relate solely to employee benefit plans) which the Company files with the SEC
and notice of the sending or filing of (and, upon the request of the Agent or
any Bank, a copy of) any final prospectus filed with the SEC;

 

(e)                               as soon as possible and in any event
(i) within thirty (30) days after the Company or any ERISA Affiliate knows or
has reason to know that any Plan Termination Event described in clause (a) of
the definition of Plan Termination Event with respect to any Plan has occurred
and (ii) within ten (10) days after the Company or any ERISA Affiliate knows or
has reason to know that any other Plan Termination Event with respect to any
Plan has occurred and could reasonably be expected to result in a material
liability to the Company, a statement of the Chief Financial Officer of the
Company describing such Plan Termination Event and the action, if any, which the
Company or such ERISA Affiliate, as the case may be, proposes to take with
respect thereto;

 

(f)                                promptly, and in any event within five
(5) Business Days, after becoming aware thereof, notice of any upgrading or
downgrading of the rating of the Secured Debt (or, if applicable, the Unsecured
Debt) by Moody’s or S&P;

 

(g)                              as soon as possible and in any event within
five (5) Business Days after the occurrence of any default under any agreement
to which the Company or any of its Subsidiaries is a party, which default would
reasonably be expected to result in a Material Adverse Change, and which is
continuing on the date of such certificate, a certificate of the president or
chief financial officer of the Company setting forth the details of such default
and the action which the Company or any such Subsidiary proposes to take with
respect thereto; and

 

-38-

--------------------------------------------------------------------------------


 

(h)                              promptly after requested, such other
information respecting the business, properties or financial condition of the
Company as the Agent or any Bank through the Agent may from time to time
reasonably request in writing.

 

6.8                            Use of Proceeds.  The Company will use the
proceeds of the Credit Extensions for general corporate purposes and working
capital.  The Company will not, nor will it permit any Subsidiary to, use any of
the proceeds of the Credit Extensions to purchase or carry any “margin stock”
(as defined in Regulation U).

 

6.9                            Maintenance of Properties, Etc.  The Company
shall, and shall cause each of its Material Subsidiaries to, maintain in all
material respects all of its respective owned and leased Property in good and
safe condition and repair to the same degree as other companies engaged in
similar businesses and owning similar properties, and not permit, commit or
suffer any waste or abandonment of any such Property, and from time to time make
or cause to be made all material repairs, renewals and replacements thereof,
including any capital improvements which may be required; provided that such
Property may be altered or renovated in the ordinary course of the Company’s or
its Subsidiaries’ business; and provided, further, that the foregoing shall not
restrict the sale of any asset of the Company or any Subsidiary to the extent
not prohibited by Section 7.2.

 

6.10                    Bonds.  The Company shall, until the date on which the
Commitments and Facility LCs have terminated and all Obligations have been paid
in full, cause the face amount of all Bonds to at all times be equal to or
greater than the greater of (a) the Aggregate Commitment and (b) the Aggregate
Outstanding Credit Exposure.

 

ARTICLE VII

NEGATIVE COVENANTS

 

So long as any Obligations shall remain unpaid, any Facility LC shall remain
outstanding or any Bank shall have any Commitment under this Agreement:

 

7.1                            Liens.  The Company shall not create, incur,
assume or suffer to exist any Lien upon or with respect to any of its
properties, now owned or hereafter acquired, except:

 

(a)                               Liens created pursuant to the Indenture
securing the First Mortgage Bonds and any Lien in favor of the Agent on the
Facility LC Collateral Account or any funds therein;

 

(b)                              Liens securing pollution control bonds, or
bonds issued to refund or refinance pollution control bonds (including Liens
securing obligations (contingent or otherwise) of the Company under letter of
credit agreements or other reimbursement or similar credit enhancement
agreements with respect to pollution control bonds); provided that the aggregate
face amount of any such bonds so issued shall not exceed the aggregate face
amount of such pollution control bonds, as the case may be, so refunded or
refinanced;

 

(c)                               Liens in (and only in) assets acquired to
secure Debt incurred to finance the acquisition of such assets;

 

(d)                             statutory and common law banker’s Liens on bank
deposits;

 

-39-

--------------------------------------------------------------------------------


 

(e)                               Liens in respect of accounts receivable sold,
transferred or assigned by the Company;

 

(f)                                Liens for taxes, assessments or other
governmental charges or levies not at the time delinquent or thereafter payable
without penalty or being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP shall have been set aside on
its books;

 

(g)                              Liens of carriers, warehousemen, mechanics,
materialmen and landlords incurred in the ordinary course of business for sums
not overdue or being contested in good faith by appropriate proceedings and for
which adequate reserves shall have been set aside on its books;

 

(h)                              Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance or
other forms of governmental insurance or benefits, or to secure performance of
tenders, statutory obligations, leases and contracts (other than for borrowed
money) entered into in the ordinary course of business or to secure obligations
on surety or appeal bonds;

 

(i)                                  judgment Liens in existence less than
thirty (30) days after the entry thereof or with respect to which execution has
been stayed or the payment of which is covered (subject to a customary
deductible) by insurance;

 

(j)                                  zoning restrictions, easements, licenses,
covenants, reservations, utility company rights, restrictions on the use of real
property or minor irregularities of title incident thereto which do not in the
aggregate materially detract from the value of the property or assets of the
Company or any Subsidiary or materially impair the operation of its business;

 

(k)                              Liens arising in connection with the financing
of the Company’s fuel resources, including nuclear fuel;

 

(l)                                  Liens arising pursuant to M.C.L. 324.20138;
provided that the aggregate amount of all obligations secured by such Liens
(excluding any such Liens of which the Company has no knowledge or which are
permitted by clause (f) above) shall not exceed $20,000,000;

 

(m)                          Liens arising in connection with Securitized Bonds;

 

(n)                              Liens on natural gas, oil and mineral, or on
stock in trade, material or supplies manufactured or acquired for the purpose of
sale and or resale in the usual course of business or consumable in the
operation of any of the properties of the Company; provided that such Liens
secure obligations not exceeding $500,000,000 in aggregate principal amount; and

 

(o)                              other Liens securing obligations in an
aggregate amount not in excess of $500,000,000.

 

In addition, the Company will not, and will not permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien on the Equity Interests of any
Material Subsidiary other than Liens permitted to exist under clauses (f), (g),
(h) or (i) above.

 

-40-

--------------------------------------------------------------------------------


 

7.2                            Sale of Assets.  The Company will not, and will
not permit any Material Subsidiary to, sell, lease, assign, transfer or
otherwise dispose of 25% or more of its assets calculated with reference to
total assets as reflected on the Company’s consolidated balance sheet as at
December 31, 2011, during the term of this Agreement.

 

7.3                            Mergers, Etc.  The Company will not, and will not
permit any Material Subsidiary to, merge with or into or consolidate with or
into any other Person, except that the Company or any Material Subsidiary may
merge with any other Person; provided that, in each case, immediately after
giving effect thereto, (a) no event shall occur and be continuing which
constitutes a Default or Event of Default, (b) if the Company is party thereto,
the Company is the surviving corporation, or, if the Company is not party
thereto, a Material Subsidiary is the surviving corporation, (c) neither the
Company nor any Material Subsidiary shall be liable with respect to any Debt or
allow its Property to be subject to any Lien which it could not become liable
with respect to or allow its Property to become subject to under this Agreement
on the date of such transaction and (d) the Company’s Net Worth shall be equal
to or greater than its Net Worth immediately prior to such merger.

 

7.4                            Compliance with ERISA.  The Company will not, and
will not permit any ERISA Affiliate to, permit to exist any occurrence of any
Reportable Event, or any other event or condition which presents a material (in
the reasonable opinion of the Majority Banks) risk of a termination by the PBGC
of any Plan, which termination will result in any material (in the reasonable
opinion of the Majority Banks) liability of the Company or such ERISA Affiliate
to the PBGC.

 

7.5                            Organizational Documents.  The Company will not,
and will not permit any Consolidated Subsidiary to, amend, modify or otherwise
change any of the terms or provisions in any of their respective certificate of
incorporation and by-laws (or comparable constitutive documents) as in effect on
the Closing Date to the extent that such change is reasonably expected to result
in a Material Adverse Change.

 

7.6                        Change in Nature of Business.  The Company will not,
and will not permit any Material Subsidiary to, make any material change in the
nature of its business as carried on as of the Closing Date.

 

7.7                            Transactions with Affiliates.  The Company will
not, and will not permit any Subsidiary to, enter into any transaction with any
of its Affiliates (other than the Company or any Subsidiary) unless such
transaction is on terms no less favorable to the Company or such Subsidiary than
if the transaction had been negotiated in good faith on an arm’s-length basis
with a non-Affiliate; provided that the foregoing shall not prohibit (a) the
payment by the Company or any Subsidiary of dividends or other distributions on,
or redemptions of, its capital stock, (b) the purchase, acquisition or
retirement by the Company or any Subsidiary of the Company’s capital stock or
(c) intercompany loans and advances not otherwise prohibited by this Agreement.

 

ARTICLE VIII

FINANCIAL COVENANT

 

So long as any of the Obligations shall remain unpaid, any Facility LC shall
remain

 

-41-

--------------------------------------------------------------------------------


 

outstanding or any Bank shall have any Commitment under this Agreement, the
Company shall at all times maintain a ratio of Total Consolidated Debt to Total
Consolidated Capitalization of not greater than 0.65 to 1.0.

 

ARTICLE IX

EVENTS OF DEFAULT

 

9.1                            Events of Default.  The occurrence of any of the
following events shall constitute an “Event of Default”:

 

(a)                               the Company shall fail to pay (i) any
principal of any Advance when due and payable, or (ii) any Reimbursement
Obligation within one (1) Business Day after the same becomes due, or (iii) any
interest on any Advance or any fee or other Obligation payable hereunder within
five (5) Business Days after such interest or fee or other Obligation becomes
due and payable;

 

(b)                              any representation or warranty made by or on
behalf of the Company in this Agreement or any other Credit Document or in any
certificate, document, report, financial or other written statement furnished at
any time pursuant to any Credit Document shall prove to have been incorrect in
any material respect on or as of the date made or deemed made;

 

(c)                               (i) the Company or any of its Subsidiaries
shall fail to perform or observe any term, covenant or agreement contained in
Section 6.3(a) (solely with respect to the Company), Section 6.10, Article VII
or Article VIII; or (ii) the Company shall fail to perform or observe any other
term, covenant or agreement on its part to be performed or observed in this
Agreement or in any other Credit Document and such failure under this clause
(ii) shall continue for thirty (30) consecutive days after the earlier of (x) a
Designated Officer obtaining knowledge of such breach and (y) written notice
thereof by means of facsimile, regular mail or written notice delivered in
person (or telephonic notice thereof confirmed in writing) having been given to
the Company by the Agent or the Majority Banks;

 

(d)                             the Company or any Material Subsidiary shall:
(i) fail to pay any Debt (other than the payment obligations described in clause
(a) above) in excess of $50,000,000, or any interest or premium thereon, when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the instrument or agreement relating to such Debt; or
(ii) fail to perform or observe any term, covenant or condition on its part to
be performed or observed under any agreement or instrument relating to any such
Debt, when required to be performed or observed, if the effect of such failure
to perform or observe is to accelerate, or to permit the acceleration of, the
maturity of such Debt, unless the obligee under or holder of such Debt shall
have waived in writing such circumstance, or such circumstance has been cured,
so that such circumstance is no longer continuing; or (iii) any such Debt shall
be declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), in each case in accordance with the
terms of such agreement or instrument, prior to the stated maturity thereof; or
(iv) generally not, or shall admit in writing its inability to, pay its debts as
such debts become due;

 

-42-

--------------------------------------------------------------------------------


 

(e)                               the Company or any Material Subsidiary:
(i) shall make an assignment for the benefit of creditors, or petition or apply
to any tribunal for the appointment of a custodian, receiver or trustee for it
or a substantial part of its assets; or (ii) shall commence any proceeding under
any bankruptcy, reorganization, arrangement, readjustment of debt, dissolution
or liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; or (iii) shall have had any such petition or application filed or any
such proceeding shall have been commenced, against it, in which an adjudication
or appointment is made or order for relief is entered, or which petition,
application or proceeding remains undismissed for a period of sixty (60)
consecutive days or more; or (iv) by any act or omission shall indicate its
consent to, approval of or acquiescence in any such petition, application or
proceeding or order for relief or the appointment of a custodian, receiver or
trustee for all or any substantial part of its property; or (v) shall suffer any
such custodianship, receivership or trusteeship to continue undischarged for a
period of sixty (60) days or more; or (vi) shall take any corporate action to
authorize any of the actions set forth above in this clause (e);

 

(f)                                one or more judgments, decrees or orders for
the payment of money in excess of $50,000,000 in the aggregate shall be rendered
against the Company or any Material Subsidiary and either (i) enforcement
proceedings shall have been commenced by any creditor upon any such judgment or
order or (ii) there shall be any period of more than thirty (30) consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect;

 

(g)                              any material provision of any Credit Document,
after execution hereof or delivery thereof under Article XI, shall for any
reason other than the express terms hereof or thereof cease to be valid and
binding on any party thereto; or the Company shall so assert in writing;

 

(h)                              any Plan Termination Event with respect to a
Plan shall have occurred, and thirty (30) days after notice thereof shall have
been given to the Company by the Agent, (i) such Plan Termination Event (if
correctable) shall not have been corrected and (ii) the then present value of
such Plan’s vested benefits exceeds the then current value of the assets
accumulated in such Plan by more than the amount of $50,000,000 (or in the case
of a Plan Termination Event involving the withdrawal of a “substantial employer”
(as defined in Section 4001(A)(2) of ERISA), the withdrawing employer’s
proportionate share of such excess shall exceed such amount);

 

(i)                                  (i) any Bond shall cease to be in full
force and effect (other than in connection with the replacement thereof pursuant
to any increase of the Commitments in accordance with Section 2.16) or (ii) the
Company shall deny that it has any liability or obligation under any Bond or
purport to revoke, terminate, rescind or redeem any Bond (other than (x) in
accordance with the terms of the Bonds and the Indenture and (y) in connection
with the replacement thereof pursuant to any increase of the Commitments in
accordance with Section 2.16); or

 

(j)                                  a Change in Control shall occur.

 

9.2                            Remedies.

 

(a)                               If any Event of Default shall occur and be
continuing, the Agent shall upon the request, or may with the consent, of the
Majority Banks, by notice to the Company, (i) declare

 

-43-

--------------------------------------------------------------------------------


 

the Commitments and the obligations and powers of the LC Issuers to issue
Facility LCs to be terminated or suspended, whereupon the same shall forthwith
terminate, and/or (ii) declare the Obligations to be forthwith due and payable,
whereupon the Aggregate Outstanding Credit Exposure and all other Obligations
shall become and be forthwith due and payable, and/or (iii) in addition to the
continuing right to demand payment of all amounts payable under this Agreement,
make demand on the Company to pay, and the Company will, forthwith upon such
demand and without any further notice or act, pay to the Agent the Collateral
Shortfall Amount (as defined below), which funds shall be deposited in the
Facility LC Collateral Account, in each case without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Company; provided that in the case of an Event of Default referred to in
Section 9.1(e), the Commitments shall automatically terminate, the obligations
and powers of the LC Issuers to issue Facility LCs shall automatically terminate
and the Obligations shall automatically become due and payable without notice,
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by the Company, and the Company will be and become
thereby unconditionally obligated, without any further notice, act or demand, to
pay to the Agent an amount in immediately available funds, which funds shall be
held in the Facility LC Collateral Account, equal to the difference of (x) the
amount of LC Obligations at such time, less (y) the amount on deposit in the
Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”).

 

(b)                              If at any time while any Event of Default is
continuing, the Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Agent may make demand on the Company to pay, and
the Company will, forthwith upon such demand and without any further notice or
act, pay to the Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

 

(c)                               The Agent may, at any time or from time to
time after funds are deposited in the Facility LC Collateral Account, apply such
funds to the payment of the Obligations and any other amounts as shall from time
to time have become due and payable by the Company to the Banks or the LC
Issuers under the Credit Documents.  The Company hereby pledges, assigns and
grants to the Agent, on behalf of and for the ratable benefit of the Banks and
the LC Issuers, a security interest in all of the Company’s right, title and
interest in and to all funds which may from time to time be on deposit in the
Facility LC Collateral Account to secure the prompt and complete payment and
performance of the Obligations.  The Agent will invest any funds on deposit from
time to time in the Facility LC Collateral Account in certificates of deposit of
JPMorgan Chase Bank, N.A. having a maturity not exceeding thirty (30) days.

 

(d)                             At any time while any Event of Default is
continuing, neither the Company nor any Person claiming on behalf of or through
the Company shall have any right to withdraw any of the funds held in the
Facility LC Collateral Account.  After all of the Obligations have been
indefeasibly paid in full, all Facility LCs have expired or been terminated and
the Aggregate Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned by the Agent to the Company or
paid to whomever may be legally entitled thereto at such time.

 

-44-

--------------------------------------------------------------------------------


 

ARTICLE X

WAIVERS, AMENDMENTS AND REMEDIES

 

10.1                    Amendments.  Subject to the provisions of this
Article X, the Majority Banks (or the Agent with the consent in writing of the
Majority Banks) and the Company may enter into written agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Credit
Documents or changing in any manner the rights of the Banks or the Company
hereunder or waiving any Event of Default hereunder; provided that no such
supplemental agreement shall, without the consent of all of the Banks:

 

(a)                               Extend the maturity of any Loan or reduce the
principal amount thereof, or extend the expiry date of any Facility LC to a date
after the scheduled Termination Date, or reduce the rate or extend the time of
payment of interest thereon or fees thereon or Reimbursement Obligations related
thereto.

 

(b)                              Modify the percentage specified in the
definition of Majority Banks.

 

(c)                               Extend the Termination Date or increase the
amount of the Commitment of any Bank hereunder (other than pursuant to
Section 2.16) or the commitment to issue Facility LCs, or permit the Company to
assign its rights under this Agreement.

 

(d)                             Amend Section 3.1, Section 6.10, this
Section 10.1 or Section 12.11.

 

(e)                               Make any change in an express right in this
Agreement of a single Bank to give its consent, make a request or give a notice.

 

(f)                                Authorize the Agent to vote in favor of the
release of all or substantially all of the collateral securing the Bonds.

 

(g)                              Release all or any substantial portion of the
Bonds (other than in connection with the replacement thereof pursuant to any
increase of the Commitments in accordance with Section 2.16).

 

(h)                              Amend any provisions hereunder relating to the
pro rata treatment of the Banks.

 

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment of any
provision relating to any LC Issuer shall be effective without the written
consent of such LC Issuer.  Notwithstanding the foregoing, no amendment to
Section 4.7 shall be effective unless the same shall be in writing and signed by
the Agent, the LC Issuer, if applicable, and the Majority Banks.

 

10.2                    Preservation of Rights.  No delay or omission of the
Banks, the LC Issuers or the Agent to exercise any right under the Credit
Documents shall impair such right or be construed to be a waiver of any Default
or Event of Default or an acquiescence therein, and the making of a Credit
Extension notwithstanding the existence of a Default or Event of Default or the
inability of the Company to satisfy the conditions precedent to such Credit
Extension shall not constitute any waiver or acquiescence.  Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Credit Documents
whatsoever shall

 

-45-

--------------------------------------------------------------------------------


 

be valid unless in writing signed by the Banks required pursuant to
Section 10.1, and then only to the extent in such writing specifically set
forth.  All remedies contained in the Credit Documents or by law afforded shall
be cumulative and all shall be available to the Agent, the LC Issuers and the
Banks until the Obligations have been paid in full.

 

ARTICLE XI

CONDITIONS PRECEDENT

 

11.1                    Effectiveness of this Agreement.  This Agreement shall
not become effective unless the Agent shall have received (or such delivery
shall have been waived in accordance with Section 10.1):

 

(a)                               (i) Counterparts of this Agreement executed by
the Company, the LC Issuers and the Banks or (ii) written evidence satisfactory
to the Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b)                              A certificate, executed by the Secretary or an
Assistant Secretary of the Company, which shall (i) certify that, except as
attached to such certificate, there have been no changes to the Restated
Articles of Incorporation, the by-laws and the Board of Directors’ resolutions
of the Company, in each case delivered and certified in connection with the
Existing Credit Agreement, since December 21, 2012 and (ii) identify by name and
title and bear the original or facsimile signature of the officers of the
Company authorized to sign the Credit Documents and the officers or other
employees authorized to make borrowings hereunder, upon which certificate the
Banks shall be entitled to rely until informed of any change in writing by the
Company.

 

(c)                               A certificate, signed by a Designated Officer
of the Company, stating that on the Closing Date (i) no Default or Event of
Default has occurred and is continuing and (ii) each representation or warranty
contained in Article V is true and correct.

 

(d)                             A favorable opinion of (i) Kimberly C. Wilson,
Supervisory Assistant General Counsel of the Company, as to such matters as the
Agent may reasonably request and (ii) Sidley Austin LLP, counsel for the Agent,
as to such matters as the Agent may reasonably request.  Such opinions shall be
addressed to the Agent, the LC Issuers and the Banks and shall be satisfactory
in form and substance to the Agent.

 

(e)                               Evidence, in form and substance satisfactory
to the Agent, that the Company has obtained all governmental approvals, if any,
necessary for it to enter into the Credit Documents.

 

(f)                                Evidence satisfactory to it of the payment,
prior to or simultaneously with the initial Loans hereunder, of all interest,
fees and premiums, if any, on all loans and other extensions of credit
outstanding under the Existing Credit Agreement (other than contingent indemnity
obligations).

 

(g)                              (i) Satisfactory audited consolidated financial
statements of the Company for the two most recent fiscal years ended prior to
the Closing Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Company for each quarterly period ended subsequent to the date of the latest
financial

 

-46-

--------------------------------------------------------------------------------


 

statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available and (iii) satisfactory financial statement
projections through and including the Company’s 2017 fiscal year, together with
such information as the Agent and the Banks shall reasonably request (including,
without limitation, a detailed description of the assumptions used in preparing
such projections).

 

(h)                              To the extent requested by any of the Banks,
all documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.

 

(i)                                  All fees and other amounts due and payable
on or prior to the Closing Date, including, to the extent invoiced at least
three (3) Business Days prior to the Closing Date, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

 

(j)                                  Such other documents as any Bank or its
counsel may have reasonably requested.

 

11.2                    Each Credit Extension.  The Banks shall not be required
to make any Credit Extension if on the applicable Borrowing Date, (i) any
Default or Event of Default exists or would result from such Credit Extension,
(ii) any representation or warranty contained in Article V is not true and
correct as of such Borrowing Date, except Section 5.5(c) and the first sentence
of Section 5.6, (iii) after giving effect to such Credit Extension the Aggregate
Outstanding Credit Exposure would exceed the face amount of all Bonds or (iv)
all legal matters incident to the making of such Credit Extension are not
satisfactory to the Banks and their counsel.  Each Borrowing Notice and each
request for issuance of a Facility LC shall constitute a representation and
warranty by the Company that the conditions contained in clauses (i), (ii) and
(iii) above will be satisfied on the relevant Borrowing Date.  For the avoidance
of doubt, the conversion or continuation of an Advance shall not be considered
the making of a Credit Extension.

 

ARTICLE XII

GENERAL PROVISIONS

 

12.1                    Successors and Assigns.  (a) The terms and provisions of
the Credit Documents shall be binding upon and inure to the benefit of the
Company and the Banks and their respective successors and assigns, except that
the Company shall not have the right to assign its rights under the Credit
Documents.  Any Bank may sell participations in all or a portion of its rights
and obligations under this Agreement pursuant to clause (b) below and any Bank
may assign all or any part of its rights and obligations under this Agreement
pursuant to clause (c) below.

 

(b)                              Any Bank may sell participations to one or more
banks or other entities (other than the Company and its Affiliates) (each a
“Participant”) in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and its Outstanding
Credit Exposure); provided that (i) such Bank’s obligations under this Agreement
(including its Commitment to the Company hereunder) shall remain unchanged,
(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Bank shall remain the holder of
the Outstanding Credit Exposure of such Bank for all purposes of this Agreement
and (iv) the Company shall continue to deal solely and

 

-47-

--------------------------------------------------------------------------------


 

directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement.  Each Bank shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Credit Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of all of the Banks pursuant to the terms
of Section 10.1 or of any other Credit Document.  The Company agrees that each
Participant shall be deemed to have the right of setoff provided in
Section 12.10 in respect of its participating interest in amounts owing under
the Credit Documents to the same extent as if the amount of its participating
interest were owing directly to it as a Bank under the Credit Documents;
provided that each Bank shall retain the right of setoff provided in
Section 12.10 with respect to the amount of participating interests sold to each
Participant.  The Banks agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 12.10, agrees
to share with each Bank, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 12.11 as
if each Participant were a Bank.  The Company further agrees that each
Participant shall be entitled to the benefits of Sections 4.1, 4.3, 4.4 and 4.5 
to the same extent as if it were a Bank and had acquired its interest by
assignment pursuant to Section 12.1(c); provided that (i) a Participant shall
not be entitled to receive any greater payment under Section 4.1, 4.3, 4.4 or
4.5 than the Bank that sold the participating interest to such Participant would
have received had it retained such interest for its own account, unless the sale
of such interest to such Participant is made with the prior written consent of
the Company, and (ii) any Participant not incorporated under the laws of the
United States of America or any State thereof agrees to comply with the
provisions of Section 4.5 to the same extent as if it were a Bank (it being
understood that the documentation required under Section 4.5 shall be delivered
to the participating Bank).  Each Bank that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Company, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
obligations under this Agreement (the “Participant Register”); provided that no
Bank shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in the obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such interest is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

 

(c)                               Any Bank may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more financial institutions or other Persons (other than the Company and its
Affiliates) all or any part of its rights and obligations under this Agreement;
provided that (i) (x) such Bank has received the prior written consent of each
LC Issuer and (y) unless such assignment is to another Bank, an Affiliate of
such assigning Bank, or any direct or indirect contractual counterparty in any
swap agreement relating to the Loans to the extent required in connection with
the settlement of such Bank’s obligations pursuant thereto, such Bank has
received the prior written consent of the Agent and the Company (so long as no
Event of Default exists), which consents of the Agent and the Company shall not
be

 

-48-

--------------------------------------------------------------------------------


 

unreasonably withheld or delayed, provided that the Company shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Agent within ten (10) Business Days after having received notice
thereof, and (ii) the minimum principal amount of any such assignment (other
than assignments to a Federal Reserve Bank, to another Bank, to an Affiliate of
such assigning Bank or any direct or indirect contractual counterparty in any
swap agreement relating to the Loans to the extent required in connection with
the settlement of such Bank’s obligations pursuant thereto) shall be $5,000,000
(or such lesser amount consented to by the Agent and, so long as no Event of
Default shall be continuing, the Company, which consents shall not be
unreasonably withheld or delayed); provided that after giving effect to such
assignment the assigning Bank shall have a Commitment of not less than
$5,000,000 (unless otherwise consented to by the Agent and, so long as no Event
of Default shall be continuing, the Company), unless such assignment constitutes
an assignment of all of the assigning Bank’s Commitment, Loans and other rights
and obligations hereunder to a single assignee.  Notwithstanding the foregoing
sentence, (x) any Bank may at any time, without the consent of the Company, any
LC Issuer or the Agent, pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank; provided that no such assignment shall release the
transferor Bank from its obligations hereunder or substitute any such pledgee or
assignee for such Bank as a party hereto; and (y) no assignment by a Bank to any
Affiliate of such Bank shall release such Bank from its obligations hereunder
unless (I) the Agent and, so long as no Event of Default exists, the Company
have approved such assignment or (II) the creditworthiness of such Affiliate (as
determined in accordance with customary standards of the banking industry) is no
less than that of the assigning Bank.

 

(d)                             Any Bank may, in connection with any sale or
participation or proposed sale or participation pursuant to this Section 12.1,
disclose to the purchaser or participant or proposed purchaser or participant
any information relating to the Company furnished to such Bank by or on behalf
of the Company; provided that prior to any such disclosure of non-public
information, the purchaser or participant or proposed purchaser or participant
(which purchaser or participant is not an Affiliate of a Bank) shall agree to
preserve the confidentiality of any confidential information (except any such
disclosure as may be required by law or regulatory process) relating to the
Company received by it from such Bank.

 

(e)                               Assignments under this Section 12.1 shall be
made pursuant to an agreement (an “Assignment Agreement”) substantially in the
form of Exhibit C hereto or in such other form as may be agreed to by the
parties thereto and shall not be effective until a $3,500 fee has been paid to
the Agent by the assignee, which fee shall cover the cost of processing such
assignment; provided that such fee shall not be incurred in the event of an
assignment by any Bank of all or a portion of its rights under this Agreement to
(i) a Federal Reserve Bank, (ii) a Bank or an Affiliate of the assigning Bank or
(iii) any direct or indirect contractual counterparty in any swap agreement
relating to the Loans to the extent required in connection with the settlement
of such Bank’s obligations pursuant thereto.  The Agent, acting for this purpose
as a non-fiduciary agent of the Company, shall maintain at one of its offices a
copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitment of, and
principal amount of the Loans, Bonds, and Facility LCs owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive and the Company, the Agent, the LC Issuers and
the Banks shall treat each

 

-49-

--------------------------------------------------------------------------------


 

Person whose name is recorded in the Register pursuant to the terms hereof as a
Bank hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Company, any LC
Issuer, and any Bank at any reasonable time and from time to time upon
reasonable prior notice.

 

12.2                    Survival of Representations.  All representations and
warranties of the Company contained in this Agreement shall survive the making
of the Credit Extensions herein contemplated.

 

12.3                    Governmental Regulation.  Anything contained in this
Agreement to the contrary notwithstanding, no LC Issuer or Bank shall be
obligated to extend credit to the Company in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

12.4                    Taxes.  Any taxes (excluding income taxes) payable or
ruled payable by any Federal or State authority in respect of the execution of
the Credit Documents shall be paid by the Company, together with interest and
penalties, if any.

 

12.5                    Choice of Law.  THE CREDIT DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAW (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO THE
LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.  THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY CREDIT DOCUMENT AND THE COMPANY HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT.  EACH OF THE COMPANY, THE AGENT, THE LC ISSUERS
AND THE BANKS HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN ANY ACTION OR ARISING
HEREUNDER OR UNDER ANY CREDIT DOCUMENT.

 

12.6                    Headings.  Section headings in the Credit Documents are
for convenience of reference only, and shall not govern the interpretation of
any of the provisions of the Credit Documents.

 

12.7                    Entire Agreement.  The Credit Documents embody the
entire agreement and understanding between the Company, the LC Issuers, the
Agent and the Banks and supersede all prior agreements and understandings
between the Company, the LC Issuers, the Agent and the Banks relating to the
subject matter thereof.

 

12.8                    Expenses; Indemnification.  The Company shall reimburse
the Agent and each Arranger for (a) any reasonable costs and out-of-pocket
expenses (including reasonable attorneys’ fees, time charges and expenses of
counsel for the Agent) paid or incurred by the Agent or such Arranger in
connection with the preparation, review, execution, delivery, syndication,
distribution (including via the internet), administration, amendment and
modification of the Credit Documents and (b) any reasonable costs and
out-of-pocket expenses

 

-50-

--------------------------------------------------------------------------------


 

(including reasonable attorneys’ fees, time charges and expenses of counsel)
paid or incurred by the Agent or such Arranger on its own behalf or on behalf of
any LC Issuer or any Bank and, on or after the date upon which an Event of
Default specified in Section 9.1(a) or 9.1(e) has occurred and is continuing,
each Bank, in connection with the collection and enforcement of the Credit
Documents.  The Company further agrees to indemnify the Agent, each Arranger,
each LC Issuer, each Bank and their respective Affiliates, and the directors,
officers, employees and agents of the foregoing (all of the foregoing, the
“Indemnified Persons), against all losses, claims, damages, penalties,
judgments, liabilities and reasonable expenses (including all reasonable
expenses of litigation or preparation therefor whether or not an Indemnified
Person is a party thereto), regardless of whether such matter is initiated by a
third party or by the Company or any of its Affiliates or equityholders, which
any of them may pay or incur arising out of or relating to this Agreement, the
other Credit Documents, the transactions contemplated hereby, the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder, any actual or alleged presence or release of any Hazardous
Substance on or from any property owned or operated by the Company or any
Subsidiary or any Environmental Liability related in any way to the Company or
any Subsidiary; provided that the Company shall not be liable to any Indemnified
Person for any of the foregoing to the extent they are determined by a court of
competent jurisdiction by final and nonappealable judgment to have arisen from
the gross negligence or willful misconduct of such Indemnified Person.  Without
limiting the foregoing, the Company shall pay any civil penalty or fine assessed
by the Office of Foreign Assets Control against any Indemnified Person, and all
reasonable costs and expenses (including reasonable fees and expenses of counsel
to such Indemnified Person) incurred in connection with defense thereof, as a
result of any breach or inaccuracy of the representation made in Section 5.14. 
The obligations of the Company under this Section shall survive the termination
of this Agreement.

 

12.9                    Severability of Provisions.  Any provision in any Credit
Document that is held to be inoperative, unenforceable or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability or validity of that provision in any other
jurisdiction, and to this end the provisions of all Credit Documents are
declared to be severable.

 

12.10            Setoff.  In addition to, and without limitation of, any rights
of the Banks under applicable law, if the Company becomes insolvent, however
evidenced, or during the continuance of an Event of Default, any indebtedness
from any Bank or any of its Affiliates to the Company (including all account
balances, whether provisional or final and whether or not collected or
available) may be, upon prior notice to the Agent, offset and applied toward the
payment of the Obligations owing to such Bank or such Affiliate, whether or not
the Obligations, or any part hereof, shall then be due.  The Company agrees that
any purchaser or participant under Section 12.1 may, to the fullest extent
permitted by law and in accordance with this Agreement, exercise all its rights
of payment with respect to such purchase or participation as if it were the
direct creditor of the Company in the amount of such purchase or participation.

 

12.11            Ratable Payments.  If any Bank, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure in a greater
proportion than that received by any other Bank, such Bank agrees, promptly upon
demand, to purchase a portion of the Aggregate Outstanding Credit Exposure held
by the other Banks so that after such purchase each Bank will

 

-51-

--------------------------------------------------------------------------------


 

hold its Pro Rata Share of the Aggregate Outstanding Credit Exposure.  If any
Bank, whether in connection with setoff or amounts which might be subject to
setoff or otherwise, receives collateral or other protection for its Obligations
or such amounts which may be subject to setoff, such Bank agrees, promptly upon
demand, to take such action necessary such that all Banks share in the benefits
of such collateral ratably in proportion to their respective Pro Rata Share of
the Aggregate Outstanding Credit Exposure.  In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

 

12.12            Nonliability.  The relationship between the Company, on the one
hand, and the Banks, the Arrangers, the LC Issuers and the Agent, on the other
hand, shall be solely that of borrower and lender.  None of the Agent, any
Arranger, any LC Issuer or any Bank shall have any fiduciary responsibilities to
the Company.  To the fullest extent permitted by law, the Company hereby waives
and releases any claims that it may have against each of the Agent, the
Arrangers, each LC Issuer and each Bank with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.  None of the Agent, any Arranger, any LC Issuer
or any Bank undertakes any responsibility to the Company to review or inform the
Company of any matter in connection with any phase of the Company’s business or
operations.  The Company shall rely entirely upon its own judgment with respect
to its business, and any review, inspection, supervision or information supplied
to the Company by the Banks is for the protection of the Banks and neither the
Company nor any third party is entitled to rely thereon.  The Company agrees
that none of the Agent, any Arranger, any LC Issuer or any Bank shall have
liability to the Company (whether sounding in tort, contract or otherwise) for
losses suffered by the Company in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Credit Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  None of the
Agent, any Arranger, any LC Issuer or any Bank shall have any liability with
respect to, and the Company hereby waives, releases and agrees not to sue for,
any special, indirect, consequential or punitive damages suffered by the Company
in connection with, arising out of, or in any way related to the Credit
Documents or the transactions contemplated thereby.

 

12.13            Other Agents.  The Banks identified on the signature pages of
this Agreement or otherwise herein, or in any amendment hereof or other document
related hereto, as being a “Co-Syndication Agent” or a “Documentation Agent”
(the “Other Agents”) shall have no rights, powers, obligations, liabilities,
responsibilities or duties under this Agreement other than those applicable to
all Banks as such.  Without limiting the foregoing, the Other Agents shall not
have or be deemed to have any fiduciary relationship with any Bank.  Each Bank
acknowledges that it has not relied, and will not rely, on the Other Agents in
deciding to enter into this Agreement or in taking or refraining from taking any
action hereunder or pursuant hereto.  Nothing contained in this Agreement or
otherwise shall be construed to impose any obligation or duty on any Other
Agent, other than those applicable to all Banks as such.

 

12.14            USA Patriot Act.  Each Bank hereby notifies the Company that
pursuant to requirements of the USA Patriot Act, such Bank is required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Bank to identify the Company in

 

-52-

--------------------------------------------------------------------------------


 

accordance with the USA Patriot Act.

 

12.15            Electronic Delivery.

 

(a)                               The Company shall use its commercially
reasonable best efforts to transmit to the Agent all information, documents and
other materials that it is obligated to furnish to the Agent pursuant to this
Agreement and the other Credit Documents, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding (i) any Borrowing Notice,
Conversion/Continuation Notice or notice of prepayment, (ii) any notice of a
Default or an Event of Default or (iii) any communication that is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Advance hereunder (all such non-excluded communications,
collectively, “Communications”), in an electronic/soft medium in a format
reasonably acceptable to the Agent to such e-mail address as designated by the
Agent from time to time.  In addition, the Company shall continue to provide
Communications to the Agent or any Bank in the manner specified in this
Agreement but only to the extent requested by the Agent or such Bank.  Each Bank
and the Company further agrees that the Agent may make Communications available
to the Banks by posting Communications on IntraLinks or a substantially similar
electronic transmission system (the “Platform”).  Subject to the conditions set
forth in the proviso in the immediately preceding sentence, nothing in this
Section 12.15 shall prejudice the right of the Agent to make Communications
available to the Banks in any other manner specified herein.

 

(b)                              Each Bank agrees that an e-mail notice to it
(at the address provided pursuant to the next sentence and deemed delivered as
provided in clause (c) below) specifying that a Communication has been posted to
the Platform shall constitute effective delivery of such Communication to such
Bank for purposes of this Agreement.  Each Bank agrees (i) to notify the Agent
in writing (including by electronic communication) from time to time to ensure
that the Agent has on record an effective e-mail address for such Bank to which
the foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.

 

(c)                               Each party hereto agrees that any electronic
Communication referred to in this Section 12.15 shall be deemed delivered upon
the posting of a record of such Communication as “sent” in the e-mail system of
the sending party or, in the case of any such Communication to the Agent, upon
the posting of a record of such Communication as “received” in the e-mail system
of the Agent, provided that if such Communication is not so received by a Person
during the normal business hours of such Person, such Communication shall be
deemed delivered at the opening of business on the next business day for such
Person.

 

(d)                             Each party hereto acknowledges that the
distribution of material through an electronic medium is not necessarily secure
and there are confidentiality and other risks associated with such distribution.

 

(e)                               EACH PARTY HERETO FURTHER ACKNOWLEDGES AND
AGREES THAT:

 

(i)                                  NONE OF THE AGENT OR ITS AFFILIATES OR ANY
OF THEIR

 

-53-

--------------------------------------------------------------------------------


 

RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) WARRANTS THE ADEQUACY OF THE PLATFORM OR THE
ACCURACY OR COMPLETENESS OF ANY COMMUNICATION, AND EACH AGENT PARTY EXPRESSLY
DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN ANY COMMUNICATION; AND

 

(ii)                              NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH ANY COMMUNICATION OR
THE PLATFORM.

 

12.16            Confidentiality.  Each of the Agent, the LC Issuers and the
Banks agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or self-regulatory body, (c) to the extent required
by applicable laws or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii)  any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company and its
obligations, (g) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Agent, any LC Issuer or any Bank on a non-confidential basis from a source
other than the Company, (h) on a confidential basis to the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder or (i) with the written consent of the Company.  For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company, its Subsidiaries or their business, other than
any such information that is available to the Agent, any LC Issuer or any Bank
on a non-confidential basis prior to disclosure by the Company; provided that,
in the case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

12.17            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document), the Company acknowledges and agrees

 

-54-

--------------------------------------------------------------------------------


 

that:  (i) none of the Arrangers, the LC Issuers, the Agent or the Banks or
their respective Affiliates are subject to any fiduciary or other implied
duties, (ii) none of the Arrangers, the LC Issuers, the Agent or the Banks or
their respective Affiliates are advising the Company or any of its Affiliates as
to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction and (iii) the Company has consulted with its own advisors
concerning such matters and is responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and none of
the Arrangers, the LC Issuers, the Agent or the Banks or their respective
Affiliates have any responsibility or liability to the Company or any of its
affiliates with respect thereto.

 

ARTICLE XIII

THE AGENT

 

13.1                    Appointment.  JPMorgan Chase Bank, N.A. is hereby
appointed Agent hereunder, and each of the Banks irrevocably authorizes the
Agent to act as the contractual representative on behalf of such Bank.  The
Agent agrees to act as such upon the express conditions contained in this
Article XIII.  The Agent shall not have a fiduciary relationship in respect of
any Bank by reason of this Agreement nor shall the have any implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing.

 

13.2                    Powers.  The Agent shall have and may exercise such
powers hereunder as are specifically delegated to the Agent by the terms hereof,
together with such powers as are reasonably incidental thereto.  The Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until written notice thereof is given to the Agent by the Company or a Bank or
any implied duties to the Banks or any obligation to the Banks to take any
action hereunder (whether a Default or Event of Default has occurred and is
continuing), except any action specifically provided by this Agreement to be
taken by the Agent.

 

13.3                    General Immunity.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable to the Banks or any
Bank for any action taken or omitted to be taken by it or them hereunder or in
connection herewith except for its or their own gross negligence or willful
misconduct as determined in a final, non-appealable judgment by a court of
competent jurisdiction.

 

13.4                    No Responsibility for Recitals, Etc.  The Agent shall
not be responsible to the Banks for any recitals, reports, statements,
warranties or representations herein or in any Credit Document or be bound to
ascertain or inquire as to the performance or observance of any of the terms of
this Agreement.

 

13.5                    Action on Instructions of Banks.  The Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Credit Document in accordance with written instructions signed
by the Majority Banks (or all of the Banks if required by Section 10.1), and
such instructions and any action taken or failure to act pursuant thereto shall
be binding on all of the Banks.  The Banks hereby acknowledge that the Agent
shall be under no duty to take any discretionary action permitted to be taken by
it pursuant to the provisions of this Agreement or any other Credit Document
unless it shall be requested in writing to do so by the Majority Banks.  The
Agent shall be fully justified in failing or refusing

 

-55-

--------------------------------------------------------------------------------


 

to take any action hereunder and under any other Credit Document unless it shall
first be indemnified to its satisfaction by the Banks pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

13.6                    Employment of Agents and Counsel.  The Agent may execute
any of its duties as Agent hereunder by or through employees, agents and
attorneys-in-fact and shall not be answerable to the Banks, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The Agent shall be entitled to advice of counsel concerning
all matters pertaining to the agency hereby created and its duties hereunder.

 

13.7                    Reliance on Documents; Counsel.  The Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Agent, which
counsel may be employees of the Agent.

 

13.8                    Agent’s Reimbursement and Indemnification.  The Banks
agree to reimburse and indemnify the Agent (in the Agent’s capacity as Agent)
ratably in accordance with their respective Pro Rata Shares (i) for any amounts
not reimbursed by the Company for which the Agent (in the Agent’s capacity as
Agent) is entitled to reimbursement by the Company under the Credit Documents,
(ii) for any other expenses reasonably incurred by the Agent on behalf of the
Banks, in connection with the preparation, execution, delivery, administration
and enforcement of the Credit Documents, and for which the Agent (in the Agent’s
capacity as Agent) is not entitled to reimbursement by the Company under the
Credit Documents, and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of this Agreement or any other document delivered in connection with this
Agreement or the transactions contemplated hereby or the enforcement of any of
the terms hereof or of any such other documents, and for which the Agent is not
entitled to reimbursement by the Company under the Credit Documents; provided
that no Bank shall be liable for any of the foregoing to the extent they arise
from the gross negligence or willful misconduct as determined in a final,
non-appealable judgment by a court of competent jurisdiction of the Agent.

 

13.9                    Rights as a Bank.  With respect to its Commitment and
any Credit Extension made by it, the Agent shall have the same rights and powers
hereunder as any Bank and may exercise the same as though it were not the Agent,
and the term “Bank” or “Banks” shall, unless the context otherwise indicates,
include JPMorgan Chase Bank, N.A. in its individual capacity.  The Agent may
accept deposits from, lend money to, and generally engage in any kind of banking
or trust business with the Company or any Subsidiary as if it were not the
Agent.

 

13.10            Bank Credit Decision.  (a)  Each Bank acknowledges that it has,
independently and without reliance upon the Agent or any other Bank and based on
the financial statements prepared by the Company and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Bank also acknowledges that it
will, independently and without reliance upon the Agent or any other

 

-56-

--------------------------------------------------------------------------------


 

Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under this Agreement.

 

(b)                              Without limiting clause (a) above, each Bank
acknowledges and agrees that neither such Bank nor any of its Affiliates,
participants or assignees may rely on the Agent to carry out such Bank’s or
other Person’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 C.F.R. 103.121 (as amended or
replaced, the “CIP Regulations”), or any other applicable law, rule, regulation
or order of any governmental authority, including any program involving any of
the following items relating to or in connection with the Company or any of its
Subsidiaries or Affiliates or agents, the Credit Documents or the transactions
contemplated hereby: (i) any identity verification procedure; (ii) any
recordkeeping; (iii) any comparison with a government list; (iv) any customer
notice or (v) any other procedure required under the CIP Regulations or such
other law, rule, regulation or order.

 

(c)                               Within ten (10) days after the date of this
Agreement and at such other times as are required under the USA Patriot Act,
each Bank and each assignee and participant that is not incorporated under the
laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an Affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent a certification, or, if applicable, recertification,
certifying that such Bank is not a “shell” and certifying as to other matters as
required by Section 313 of the USA Patriot Act and the applicable regulations.

 

13.11            Successor Agent.  Subject to the appointment and acceptance of
a successor Agent as provided in this paragraph, the Agent may resign at any
time by notifying the Banks, the LC Issuers and the Company.  Upon any such
resignation, the Majority Banks shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Majority Banks and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
retiring Agent may, on behalf of the Banks and the LC Issuers, appoint a
successor Agent which shall be a bank with an office in the United States, or an
Affiliate of any such bank.  Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder. 
The fees payable by the Company to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor.  After the Agent’s resignation hereunder, the provisions of this
Article and Section 12.8 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

 

-57-

--------------------------------------------------------------------------------


 

ARTICLE XIV

NOTICES

 

14.1                    Giving Notice.  Except as otherwise permitted by
Section 2.13(e) with respect to borrowing notices, all notices, requests and
other communications to any party hereunder shall be in writing (including
electronic transmission, facsimile transmission or similar writing) and shall be
given to such party: (a) in the case of the Company or the Agent, at its address
or facsimile number set forth on the signature pages hereof, (b) in the case of
any Bank, at its address or facsimile number set forth in its Administrative
Questionnaire or (c) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for such purpose by notice
to the Agent and the Company in accordance with the provisions of this
Section 14.1.  Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid, or
(iii) if given by any other means, when delivered (or, in the case of electronic
transmission, received) at the address specified in this Section; provided that
notices to the Agent under Article II shall not be effective until received.

 

14.2                    Change of Address.  The Company, the Agent, any LC
Issuer and any Bank may each change the address for service of notice upon it by
a notice in writing to the other parties hereto.

 

ARTICLE XV

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  Except as provided in
Section 11.1, this Agreement shall be effective when it has been executed by the
Company, the Agent, the LC Issuers and the Banks and the Agent has received
counterparts of this Agreement executed by the Company, the LC Issuers and the
Banks or written evidence satisfactory to the Agent (which may include telecopy
or electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

 

 

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

-58-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Banks, the LC Issuers and the Agent have
executed this Agreement as of the date first above written.

 

 

CONSUMERS ENERGY COMPANY

 

 

 

 

 

 

 

By:

/s/ DV Rao

 

 

Name: Venkat Dhenuvakonda Rao

 

 

Title: Vice President of Financial Planning and Treasurer

 

 

 

 

Address:

 

 

 

One Energy Plaza

 

Jackson, MI 49201

 

Attention: Beverly S. Burger

 

Facsimile No.: (517) 788-0412

 

Confirmation (Phone) No: (517) 788-2541

 

E-Mail Address: bsburger@cmsenergy.com

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Agent, as an LC Issuer and as a Bank

 

 

 

 

 

 

 

By:

/s/ Nancy R. Barwig

 

 

Name: Nancy R. Barwig

 

 

Title: Credit Executive

 

 

 

 

Address:

 

 

 

Notices for Borrowing:

 

JPMorgan Chase Bank, N.A.

 

10 South Dearborn, Floor 7

 

Chicago, IL 60603

 

Attention:  Nida Mischke

 

Fax: 888-292-9533

 

Email: leonida.g.mischke@jpmchase.com

 

 

 

For all Other Matters:

 

JPMorgan Chase Bank, N.A.

 

10 South Dearborn, Floor 9

 

Chicago, IL 60603

 

Attention:  Nancy Barwig

 

Fax: 312-732-1762

 

Email: nancy.r.barwig@jpmorgan.com

 

 

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

 

10 South Dearborn, Floor 9

 

Chicago, IL 60603

 

Attention:  Lisa Tverdek

 

Fax: 312-325-3238

 

Email: lisa.tverdek@jpmorgan.com

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as an LC Issuer and as a Bank

 

 

 

 

By:

/s/ Ann E. Sutton

 

 

Name: Ann E. Sutton

 

 

Title: Director

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as an LC Issuer and as a Bank

 

 

 

 

By:

/s/ J. Fesenmaier

 

 

Name: Jeff Fesenmaier

 

 

Title: Director

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Bank

 

 

 

 

By:

/s/ Andrew Taylor

 

 

Name: Andrew Taylor

 

 

Title: Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Bank

 

 

 

 

By:

/s/ Gregory J. Bosio

 

 

Name: Gregory J. Bosio

 

 

Title: Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Bank

 

 

 

 

By:

/s/ Thane Rattew

 

 

Name: Thane Rattew

 

 

Title: Managing Director

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Bank

 

 

 

 

 

 

 

By:

/s/ Pasquale Perraglia

 

 

Name: Pasquale Perraglia

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Francis J. Delaney

 

 

Name: Francis J. Delaney

 

 

Title: Managing Director

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Bank

 

 

 

 

 

 

 

By:

/s/ D. Scott McMurtry

 

 

Name: D. Scott McMurtry

 

 

Title: Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank

 

 

 

 

 

 

 

By:

/s/ Michael Getz

 

 

Name: Michael Getz

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ M. Tarkington

 

 

Name: Marcus M. Tarkington

 

 

Title: Director

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Bank

 

 

 

 

 

 

By:

/s/ Randal Wolffis

 

 

Name: Randal Wolffis

 

 

Title: Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Bank

 

 

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

 

Name: Michelle Latzoni

 

 

Title: Authorized Signatory

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

 

 

By:

/s/ Jon R. Hinard

 

 

Name: Jon R. Hinard

 

 

Title: Senior Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Bank

 

 

 

 

 

 

 

By:

/s/ Kyle E. Hoffman

 

 

Name: Kyle E. Hoffman

 

 

Title: Authorized Signatory

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Bank

 

 

 

 

 

 

By:

/s/ James D. Weinstein

 

 

Name: James D. Weinstein

 

 

Title: Managing Director

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Bank

 

 

 

 

 

 

 

By:

/s/ Andrew Johnson

 

 

Name: Andrew Johnson

 

 

Title: Director

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Bank

 

 

 

 

 

 

 

By:

/s/ Lana Gifas

 

 

Name: Lana Gifas

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ J

 

 

Name: Joselin Fernandes

 

 

Title: Associate Director

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

 

 

By:

/s/ Nick Brokke

 

 

Name: Nick Brokke

 

 

Title: Assistant Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Bank

 

 

 

 

 

 

By:

/s/ Kimberly S. Kersten

 

 

Name: Kimberly S. Kersten

 

 

Title: Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

 

 

By:

/s/ Sherrie I. Manson

 

 

Name: Sherrie I. Manson

 

 

Title: Senior Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

 

 

By:

/s/ John M. Eyerman

 

 

Name: John M. Eyerman

 

 

Title: Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF OPINION FROM

 

KIMBERLY C. WILSON

 

[Attached]

 

A-1

--------------------------------------------------------------------------------


 

GRAPHIC [g139761km19i001.jpg]

 

 

A CMS Energy Company

 

General Offices:

One Energy Plaza

Jackson, MI 49201

 

*Washington Office:

1730 Rhode Island Ave. N.W.

Suite 1007 

Washington, DC 20036

 

Tel:

Fax:

 

 

Tel:

 

Fax:

 

 

(517) 788-0550

(517) 788-2470

 

 

(202) 778-3340

 

(202) 778-3355

 

LEGAL DEPARTMENT

JAMES E BRUNNER

  Senior Vice President

  and General Counsel

 

JON R ROBINSON

  Vice President and

  Deputy General Counsel

  Utility Law and

David E Barth

H Richard Chambers

Neil R Fellows

Gary L Kelterborn

Chantez P Knowles

Eric V Luoma

Raymond E McQuillan

Rhonda M Morris

Deborah A Moss*

May 23, 2013

 

 

 

To:   The Agent, the LC Issuers and the Banks which are parties to the Agreement
referred to below

Writer’s Direct Dial Number:  (517) 788-2194

Writer’s E-mail Address:  kimberly.wilson@cmsenergy.com

  Regulation

 

CATHERINE M REYNOLDS

  Vice President, Deputy

  General Counsel

  & Corporate Secretary

 

Melissa M Gleespen

Shelley J Ruckman

Kimberly C Wilson

Michael G Wilson

  Assistant General

  Counsel

Mirče Michael Nestor

Jeffrey D Pintar

James D W Roush

Jason M. Milstone

John C Shea

Scott J Sinkwitts

Adam C Smith

Bret A Totoraitis

Charlotte A Walls

Mary Jo Weindorf

              Attorney

 

 

Ladies and Gentlemen:

 

I am Supervisory Assistant General Counsel for Consumers Energy Company, a
Michigan corporation (the “Company”).  As counsel for the Company, I, or an
attorney or attorneys under my general supervision, have represented the Company
in connection with its execution and delivery of a Second Amended and Restated
Revolving Credit Agreement among the Company, JPMorgan Chase Bank, N.A., as
Agent and as an LC Issuer, and the Banks named therein, dated as of May 23, 2013
(the “Agreement”).  All capitalized terms used in this opinion shall have the
meanings attributed to them in the Agreement.

 

I, or an attorney or attorneys under my general supervision, have examined the
Company’s Restated Articles of Incorporation, as amended, and Amended and
Restated Bylaws, resolutions of the Board of Directors of the Company, the
Credit Documents and such other documents and records as I have deemed necessary
in order to render this opinion.  Based upon the foregoing, it is my opinion
that:

 

1.         The Company is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Michigan.

 

2.         The execution and delivery of the Credit Documents by the Company and
the performance by the Company of the Obligations have been duly authorized by
all necessary corporate action and proceedings on the part of the Company and
will not:

 

(a)        contravene the Company’s Restated Articles of Incorporation, as
amended, or Amended and Restated Bylaws;

 

(b)        contravene any law or any contractual restriction imposed by any
indenture or any other agreement or instrument evidencing or governing
indebtedness for borrowed money of the Company (including but not limited to the
Company Indentures (as defined below)); or

 

A-2

--------------------------------------------------------------------------------


 

(c)        result in or require the creation of any Lien upon or with respect to
any of the Company’s properties except the lien of the Indenture securing the
Bonds and any Lien in favor of the Agent on the Facility LC Collateral Account
or any funds therein.

 

As used in this paragraph 2, “Company Indentures” means collectively, (i) the
Indenture dated as of January 1, 1996, as supplemented and amended from time to
time, between the Company (formerly known as Consumers Power Company) and The
Bank of New York Mellon (formerly known as The Bank of New York), as Trustee,
and (ii) the Indenture dated as of February 1, 1998, as supplemented and amended
from time to time, between the Company and The Bank of New York Mellon
(successor trustee to JPMorgan Chase Bank, N.A.), as Trustee.

 

3.         The Credit Documents have been duly executed and delivered by the
Company.

 

4.         To the best of my knowledge, there is no pending or threatened action
or proceeding against the Company or any of its Consolidated Subsidiaries before
any court, governmental agency or arbitrator (except (i) to the extent described
in the Company’s annual report on Form 10-K for the year ended December 31, 2012
and quarterly reports on Form 10-Q for the quarter ended March 31, 2013  as
filed with the SEC, and (ii) such other similar actions, suits and proceedings
predicated on the occurrence of the same events giving rise to any actions,
suits and proceedings described in the reports filed with the SEC set forth in
clause (i) of this paragraph 4) which might reasonably be expected to materially
adversely affect the financial condition or results of operations of the Company
and its Consolidated Subsidiaries, taken as a whole, or that would materially
adversely affect the Company’s ability to perform its obligations under any
Credit Document.  To the best of my knowledge, there is no litigation
challenging the validity or the enforceability of any of the Credit Documents.

 

5.         No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Company of any Credit Document,
except for the authorization to issue, sell or guarantee secured and/or
unsecured long-term debt granted by the Federal Energy Regulatory Commission in
Docket No.  ES12-35-000 (hereinafter the “FERC Order”).   The FERC Order is in
full force and effect as of the date hereof.

 

6.         The Bonds executed in connection with the Revolving Credit Agreement
among the Company, JPMorgan Chase Bank, N.A., as agent and as an lc issuer, and
the banks named therein, dated as of March 31, 2011, (a) are in due and proper
form, (b) evidence and secure the Obligations owing under the Agreement and
(c) are valid and enforceable obligations of the Company in accordance with
their terms, secured by the lien of the Indenture on an equal and ratable basis
with all other bonds issued thereunder and otherwise entitled to the benefits
provided by the Indenture.

 

7.         The Indenture has been qualified under the Trust Indenture Act of
1939, as amended, and the execution and delivery of the Supplemental Indenture
will not cause the Indenture to not be so qualified.

 

8.         The Company is not an “investment company” or a company “controlled”
by an “investment company” as such terms are defined in the Investment Company
Act of 1940, as

 

A-3

--------------------------------------------------------------------------------


 

amended.

 

9.         In a properly presented case, a Michigan court or a federal court
applying Michigan choice of law rules should give effect to the choice of law
provisions of the Agreement and should hold that the Agreement is to be governed
by the laws of the State of New York rather than the laws of the State of
Michigan, except in the case of those provisions set forth in the Agreement the
enforcement of which would contravene a fundamental policy of the State of
Michigan.  In the course of our review of the Agreement, nothing has come to my
attention to indicate that any of such provisions would do so.  Notwithstanding
the foregoing, even if a Michigan court or a federal court holds that the
Agreement is to be governed by the laws of the State of Michigan, the Agreement
constitutes a legal, valid and binding obligation of the Company, enforceable
under Michigan law (including usury provisions) against the Company in
accordance with its terms, subject to (a) the effect of applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (b) the application of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).

 

I am a member of the bar of the State of Michigan, and as such, have made no
investigation of, and give no opinion on, the laws of any state or country other
than those of the State of Michigan, and, to the extent pertinent, of the United
States of America.

 

This opinion may be relied upon, and is solely for the benefit of, the Agent,
the LC Issuers and the Banks and their participants and assignees under the
Agreement, and is not to be otherwise used, circulated, quoted, referred to or
relied upon for any purpose without my express written permission, except that a
copy of this opinion may be provided to any regulatory agency or governmental
authority having jurisdiction over the Agent, any LC Issuer or any Bank.

 

Sincerely,

 

 

 

Kimberly C. Wilson

Supervisory Assistant General Counsel

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

I,                                   ,                              of Consumers
Energy Company, a Michigan corporation (the “Company”), DO HEREBY CERTIFY in
connection with the Second Amended and Restated Revolving Credit Agreement,
dated as of May 23, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as so defined), among the Company, various financial
institutions and JPMorgan Chase Bank, N.A., as Agent and an LC Issuer, that:

 

Article VIII of the Credit Agreement provides that the Company shall:  “At all
times, maintain a ratio of Total Consolidated Debt to Total Consolidated
Capitalization of not greater than 0.65 to 1.0.”

 

The following calculations are made in accordance with the definitions of Total
Consolidated Debt and Total Consolidated Capitalization in the Credit Agreement
and are correct and accurate as of                           ,       :

 

A.        Total Consolidated Debt

 

 

(a)

 

Indebtedness for borrowed money

 

$                            

 

 

 

 

 

 

 

 

plus

(b)

 

Indebtedness for deferred purchase price of property/services

 

(+) $                      

 

 

 

 

 

 

 

 

plus

(c)

 

Liabilities for accumulated funding deficiencies (prior to the effectiveness of
the applicable provisions of the Pension Protection Act of 2006 with respect to
a Plan) and liabilities for failure to make a payment required to satisfy the
minimum funding standard within the meaning of Section 412 of the Code or
Section 302 of ERISA (on and after the effectiveness of the applicable
provisions of the Pension Protection Act of 2006 with respect to a Plan).

 

(+) $                      

 

 

 

 

 

 

 

 

plus

(d)

 

Liabilities in connection with withdrawal liability under ERISA

 

(+) $                      

 

 

 

 

 

 

 

 

plus

(e)

 

Obligations under acceptance facilities

 

(+) $                      

 

 

 

 

 

 

 

 

plus

(f)

 

Obligations under Capital Leases

 

(+) $                      

 

 

 

 

 

 

 

 

plus

(g)

 

Obligations under interest rate swap, “cap”, “collar” or other hedging agreement

 

(+) $                      

 

 

 

 

 

 

 

 

plus

(h)

 

Guaranties, endorsements and other contingent obligations

 

(+) $                      

 

 

 

 

 

 

 

 

plus

(i)

 

Off-Balance Sheet Liabilities

 

(+) $                      

 

 

B-1

--------------------------------------------------------------------------------


 

plus

(j)

 

non-contingent obligations in respect of letters of credit and bankers’
acceptances

 

(+) $                      

 

 

 

 

 

 

 

 

minus

(k)

 

Principal amount of any Securitized Bonds

 

(-) $                      

 

 

 

 

 

 

 

 

minus

(l)

 

Junior Subordinated Debt of the Company owned by any Hybrid Equity Securities
Subsidiary or Hybrid Preferred Securities Subsidiary

 

(-) $                      

 

 

 

 

 

 

 

 

minus

(m)

 

Hybrid Equity Securities and Hybrid Preferred Securities outstanding as of
December 31, 2002 (including subordinated guaranties by the Company of payments
with respect thereto)

 

(-) $                      

 

 

 

 

 

 

 

 

minus

(n)

 

Agreed upon percentage of Net Proceeds from issuance of hybrid debt/equity
securities (other than Junior Subordinated Debt, Hybrid Equity Securities and
Hybrid Preferred Securities)

 

(-) $                      

 

 

 

 

 

 

 

 

minus

(o)

 

Liabilities on the Company’s balance sheet resulting from the disposition of the
Palisades Nuclear Plant

 

(-) $                      

 

 

 

 

 

 

 

 

minus

(p)

 

Debt of Affiliates of the Company of the type described in clause (vi) of the
definition of “Total Consolidated Debt”

 

(-) $                      

 

 

 

 

 

 

 

 

minus

(q)

 

Debt of the Company and its Affiliates that is re-categorized as such from
certain lease obligations pursuant to Emerging Issues Task Force Issue 01-8

 

(-) $                      

 

 

 

 

 

 

 

 

minus

(r)

 

Non-cash obligations resulting from the adoption of FASB No. 158 to the extent
such obligations are required to be treated as debt

 

(-) $                      

 

 

 

 

 

 

 

 

 

 

 

Total

 

$                            

 

 

B.        Total Consolidated Capitalization:

 

 

(a)

 

Total Consolidated Debt

 

$                            

 

 

 

 

 

 

 

 

plus

(b)

 

The sum of Items A(l), A(m), A(n) and A(p) above1

 

(+) $                      

 

 

 

 

 

 

 

 

plus

(c)

 

Equity of common stockholders

 

(+) $                      

 

 

 

 

 

 

 

 

plus

(d)

 

Equity of preference stockholders

 

(+) $                      

 

 

--------------------------------------------------------------------------------

 

1  In the case of securities of the type described in A(m) and A(n), only to the
extent such securities have been deemed to be equity pursuant to Financial
Accounting Standards Board Statement No. 150.

 

B-2

--------------------------------------------------------------------------------


 

plus

(e)

 

Equity of preferred stockholders

 

(+) $                      

 

 

 

 

 

 

 

 

 

 

 

Total

 

$                            

 

 

 

 

 

 

 

 

C.

Debt to Capital Ratio
(total of A divided by total of B)

 

           to 1.00

 

 

IN WITNESS WHEREOF, I have signed this Certificate this        day of
                  ,       .

 

 

 

 

 

Name:

 

Title:

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Revolving Credit
Agreement identified below (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations in its capacity as a Bank under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including any letters of credit and guaranties included in such
facilities and, to the extent permitted to be assigned under applicable law, all
claims (including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity), suits, causes of action and
any other right of the Assignor against any Person whether known or unknown
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed
thereby) (the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

2.

Assignee:

 

 [and is an Affiliate of Assignor]

 

 

 

3.

Borrower:

Consumers Energy Company

 

 

 

4.

Agent:

JPMorgan Chase Bank, N.A., as the Agent under the Credit Agreement.

 

 

 

5.

Credit Agreement:

Second Amended and Restated Revolving Credit Agreement, dated as of May 23,
2013, among Consumers Energy Company, the Banks party thereto, and JPMorgan
Chase Bank, N.A., as Agent and an LC Issuer.

 

 

 

6.

Assigned Interest:

 

 

C-1

--------------------------------------------------------------------------------


 

 

 

 

 

Facility Assigned

Aggregate Amount of
Commitment/Outstanding
Credit Exposure for all
Banks1

 

Amount of
Commitment/Outstanding
Credit Exposure
Assigned1

 

Percentage Assigned of
Commitment/Outstanding
Credit Exposure2

_________

$

$

              %

_________

$

$

              %

_________

$

$

              %

 

7.

Trade Date:

                                                                     3

 

Effective Date:                        , 20     [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

 

 

--------------------------------------------------------------------------------

1                 Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

2.              Set forth, to at least 9 decimals, as a percentage of the
Commitment/Outstanding Credit Exposure of all Banks thereunder.

 

3.              Insert if satisfaction of minimum amounts is to be determined as
of the Trade Date.

 

C-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Consented to and]4 Accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[Consented to:]5

 

 

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

4.              To be added only if the consent of the Agent is required by the
terms of the Credit Agreement.

 

5.              To be added only if the consent of the Company and/or other
parties (e.g., the LC Issuers) is required by the terms of the Credit Agreement.

 

C-3

--------------------------------------------------------------------------------


 

ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1       Assignor.  The Assignor represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby.  Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Company, any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Credit Document, (iv) the performance
or observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document,
(v) inspecting any of the property, books or records of the Company, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Credit Extensions or the Credit Documents.

 

1.2.      Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Bank thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Bank thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Credit Documents will not be “plan assets” under
ERISA, (v) agrees to indemnify and hold the Assignor harmless against all
losses, costs and expenses (including reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of  the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Bank, and
(vii) attached as Schedule 2 to this Assignment and Assumption is any
documentation required to be delivered by the Assignee with respect to its tax
status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee; (b) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (c) agrees that (i) it will,
independently and without reliance

 

Annex 1

 

--------------------------------------------------------------------------------


 

on the Agent, the Assignor or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Bank.

 

2.         Payments.  The Assignee shall pay the Assignor, on the Effective
Date, the amount agreed to by the Assignor and the Assignee.  From and after the
Effective Date, the Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, Reimbursement Obligations,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

Annex 1

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TO

 

TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

Administrative Questionnaire

 

 

On File with Agent

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

TO

 

TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

US and Non-US Tax Information Reporting Requirements

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TERMS OF SUBORDINATION

 

[JUNIOR SUBORDINATED DEBT]

 

ARTICLE ____
SUBORDINATION

 

Section __.1.  Applicability of Article; Securities Subordinated to Senior
Indebtedness.

 

(a)        This Article ____ shall apply only to the Securities of any series
which, pursuant to Section ___, are expressly made subject to this Article. 
Such Securities are referred to in this Article ____ as “Subordinated
Securities.”

 

(b)        The Issuer covenants and agrees, and each Holder of Subordinated
Securities by his acceptance thereof likewise covenants and agrees, that the
indebtedness represented by the Subordinated Securities and the payment of the
principal and interest, if any, on the Subordinated Securities is subordinated
and subject in right, to the extent and in the manner provided in this Article,
to the prior payment in full of all Senior Indebtedness.

 

“Senior Indebtedness” means the principal of and premium, if any, and interest
on the following, whether outstanding on the date hereof or thereafter incurred,
created or assumed: (i) indebtedness of the Issuer for money borrowed by the
Issuer (including purchase money obligations) or evidenced by debentures (other
than the Subordinated Securities), notes, bankers’ acceptances or other
corporate debt securities, or similar instruments issued by the Issuer; (ii) all
capital lease obligations of the Issuer; (iii) all obligations of the Issuer
issued or assumed as the deferred purchase price of property, all conditional
sale obligations of the Issuer and all obligations of the Issuer under any title
retention agreement (but excluding trade accounts payable arising in the
ordinary course of business); (iv) obligations with respect to letters of
credit; (v) all indebtedness of others of the type referred to in the preceding
clauses (i) through (iv) assumed by or guaranteed in any manner by the Issuer or
in effect guaranteed by the Issuer; (vi) all obligations of the type referred to
in clauses (i) through (v) above of other persons secured by any lien on any
property or asset of the Issuer (whether or not such obligation is assumed by
the Issuer), except for (1) any such indebtedness that is by its terms
subordinated to or pari passu with the Subordinated Securities, as the case may
be, including all other debt securities and guaranties in respect of those debt
securities, issued to any other trusts, partnerships or other entities
affiliated with the Issuer which act as a financing vehicle of the Issuer in
connection with the issuance of preferred securities by such entity or other
securities which rank pari passu with, or junior to, the Preferred Securities,
and (2) any indebtedness between or among the Issuer and its affiliates; and/or
(vii) renewals, extensions or refundings of any of the indebtedness referred to
in the preceding clauses unless, in the case of any particular indebtedness,
renewal, extension or refunding, under the express provisions of the instrument
creating or evidencing the same or the assumption or guarantee of the same, or
pursuant to which the same is outstanding, such indebtedness or such renewal,
extension or refunding thereof is not superior in right of payment to the
Subordinated Securities.

 

D-1

--------------------------------------------------------------------------------


 

This Article shall constitute a continuing obligation to all Persons who, in
reliance upon such provisions become holders of, or continue to hold, Senior
Indebtedness, and such provisions are made for the benefit of the holders of
Senior Indebtedness, and such holders are made obligees hereunder and they
and/or each of them may enforce such provisions.

 

Section __.2.  Issuer Not to Make Payments with Respect to Subordinated
Securities in Certain Circumstances.

 

(a)        Upon the maturity of any Senior Indebtedness by lapse of time,
acceleration or otherwise, all principal thereof and premium and interest
thereon shall first be paid in full, or such payment duly provided for in cash
in a manner satisfactory to the holders of such Senior Indebtedness, before any
payment is made on account of the principal of, or interest on, Subordinated
Securities or to acquire any Subordinated Securities or on account of any
sinking fund provisions of any Subordinated Securities (except payments made in
capital stock of the Issuer or in warrants, rights or options to purchase or
acquire capital stock of the Issuer, sinking fund payments made in Subordinated
Securities acquired by the Issuer before the maturity of such Senior
Indebtedness, and payments made through the exchange of other debt obligations
of the Issuer for such Subordinated Securities in accordance with the terms of
such Subordinated Securities, provided that such debt obligations are
subordinated to Senior Indebtedness at least to the extent that the Subordinated
Securities for which they are exchanged are so subordinated pursuant to this
Article ____).

 

(b)        Upon the happening and during the continuation of any default in
payment of the principal of, or interest on, any Senior Indebtedness when the
same becomes due and payable or in the event any judicial proceeding shall be
pending with respect to any such default, then, unless and until such default
shall have been cured or waived or shall have ceased to exist, no payment shall
be made by the Issuer with respect to the principal of, or interest on,
Subordinated Securities or to acquire any Subordinated Securities or on account
of any sinking fund provisions of Subordinated Securities (except payments made
in capital stock of the Issuer or in warrants, rights, or options to purchase or
acquire capital stock of the Issuer, sinking fund payments made in Subordinated
Securities acquired by the Issuer before such default and notice thereof, and
payments made through the exchange of other debt obligations of the Issuer for
such Subordinated Securities in accordance with the terms of such Subordinated
Securities, provided that such debt obligations are subordinated to Senior
Indebtedness at least to the extent that the Subordinated Securities for which
they are exchanged are so subordinated pursuant to this Article ____).

 

(c)        In the event that, notwithstanding the provisions of this
Section ___.2, the Issuer shall make any payment to the Trustee on account of
the principal of or interest on Subordinated Securities, or on account of any
sinking fund provisions of such Subordinated Securities, after the maturity of
any Senior Indebtedness as described in Section ___.2(a) above or after the
happening of a default in payment of the principal of or interest on any Senior
Indebtedness as described in Section ___.2(b) above, then, unless and until all
Senior Indebtedness which shall have matured, and all premium and interest
thereon, shall have been paid in full (or the declaration of acceleration
thereof shall have been rescinded or annulled), or such default shall have been
cured or waived or shall have ceased to exist, such payment (subject to the
provisions of Sections ___.6 and ___.7) shall be held by the Trustee, in trust
for the benefit of, and shall be

 

D-2

--------------------------------------------------------------------------------


 

paid forthwith over and delivered to, the holders of such Senior Indebtedness
(pro rata as to each of such holders on the basis of the respective amounts of
Senior Indebtedness held by them) or their representative or the trustee under
the indenture or other agreement (if any) pursuant to which such Senior
Indebtedness may have been issued, as their respective interests may appear, for
application to the payment of all such Senior Indebtedness remaining unpaid to
the extent necessary to pay the same in full in accordance with its terms, after
giving effect to any concurrent payment or distribution to or for the holders of
Senior Indebtedness.  The Issuer shall give prompt written notice to the Trustee
of any default in the payment of principal of or interest on any Senior
Indebtedness.

 

Section __.3.  Subordinated Securities Subordinated to Prior Payment of All
Senior Indebtedness on Dissolution, Liquidation or Reorganization of Issuer. 
Upon any distribution of assets of the Issuer in any dissolution, winding up,
liquidation or reorganization of the Issuer (whether voluntary or involuntary,
in bankruptcy, insolvency or receivership proceedings or upon an assignment for
the benefit of creditors or otherwise):

 

(a)        the holders of all Senior Indebtedness shall first be entitled to
receive payments in full of the principal thereof and premium and interest due
thereon, or provision shall be made for such payment, before the Holders of
Subordinated Securities are entitled to receive any payment on account of the
principal of or interest on such Subordinated Securities;

 

(b)        any payment or distribution of assets of the Issuer of any kind or
character, whether in cash, property or securities (other than securities of the
Issuer as reorganized or readjusted or securities of the Issuer or any other
corporation provided for by a plan of reorganization or readjustment the payment
of which is subordinate, at least to the extent provided in this Article ____
with respect to Subordinated Securities, to the payment in full without
diminution or modification by such plan of all Senior Indebtedness), to which
the Holders of Subordinated Securities or the Trustee on behalf of the Holders
of Subordinated Securities would be entitled except for the provisions of this
Article ____ shall be paid or delivered by the liquidating trustee or agent or
other person making such payment or distribution directly to the holders of
Senior Indebtedness or their representative, or to the trustee under any
indenture under which Senior Indebtedness may have been issued (pro rata as to
each such holder, representative or trustee on the basis of the respective
amounts of unpaid Senior Indebtedness held or represented by each), to the
extent necessary to make payment in full of all Senior Indebtedness remaining
unpaid, after giving effect to any concurrent payment or distribution or
provision thereof to the holders of such Senior Indebtedness; and

 

(c)        in the event that notwithstanding the foregoing provisions of this
Section ___.3, any payment or distribution of assets of the Issuer of any kind
or character, whether in cash, property or securities (other than securities of
the Issuer as reorganized or readjusted or securities of the Issuer or any other
corporation provided for by a plan of reorganization or readjustment the payment
of which is subordinate, at least to the extent provided in this Article ____
with respect to Subordinated Securities, to the payment in full without
diminution or modification by such plan of all Senior Indebtedness), shall be
received by the Trustee or the Holders of the Subordinated Securities on account
of principal of or interest on the Subordinated Securities before all Senior
Indebtedness is paid in full, or effective provision made for its payment, such
payment or distribution (subject to the provisions of Section ___.6 and ___.7)
shall be received

 

D-3

--------------------------------------------------------------------------------


 

and held in trust for and shall be paid over to the holders of the Senior
Indebtedness remaining unpaid or unprovided for or their representative, or to
the trustee under any indenture under which such Senior Indebtedness may have
been issued (pro rata as provided in clause (b) above), for application to the
payment of such Senior Indebtedness until all such Senior Indebtedness shall
have been paid in full, after giving effect to any concurrent payment or
distribution or provision therefor to the holders of such Senior Indebtedness.

 

The Issuer shall give prompt written notice to the Trustee of any dissolution,
winding up, liquidation or reorganization of the Issuer.

 

The consolidation of the Issuer with, or the merger of the Issuer into, another
corporation or the liquidation or dissolution of the Issuer following the
conveyance or transfer of its property as an entirety, or substantially as an
entirety, to another corporation upon the terms and conditions provided for in
Article ____ hereof shall not be deemed a dissolution, winding up, liquidation
or reorganization for the purposes of this Section ___.3 if such other
corporation shall, as a part of such consolidation, merger, conveyance or
transfer, comply with the conditions stated such in Article ____.

 

Section __.4.  Holders of Subordinated Securities to be Subrogated to Right of
Holders of Senior Indebtedness.  Subject to the payment in full of all Senior
Indebtedness, the Holders of Subordinated Securities shall be subrogated to the
rights of the holders of Senior Indebtedness to receive payments or
distributions of assets of the Issuer applicable to the Senior Indebtedness
until all amounts owing on Subordinated Securities shall be paid in full, and
for the purposes of such subrogation no payments or distributions to the holders
of the Senior Indebtedness by or on behalf of the Issuer or by or on behalf of
the Holders of Subordinated Securities by virtue of this Article ____ which
otherwise would have been made to the Holders of Subordinated Securities shall,
as between the Issuer, its creditors other than holders of Senior Indebtedness
and the Holders of Subordinated Securities, be deemed to be payment by the
Issuer to or on account of the Senior Indebtedness, it being understood that the
provisions of this Article ____ are and are intended solely for the purpose of
defining the relative rights of the Holders of the Subordinated Securities, on
the one hand, and the holders of the Senior Indebtedness, on the other hand.

 

Section __.5.  Obligation of the Issuer Unconditional.  Nothing contained in
this Article ____ or elsewhere in this Indenture or in any Subordinated Security
is intended to or shall impair, as among the Issuer, its creditors other than
holders of Senior Indebtedness and the Holders of Subordinated Securities, the
obligation of the Issuer, which is absolute and unconditional, to pay to the
Holders of Subordinated Securities the principal of, and interest on,
Subordinated Securities as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the Holders of Subordinated Securities and creditors of the Issuer
other than the holders of the Senior Indebtedness, nor shall anything herein or
therein prevent the Trustee or the Holder of any Subordinated Security from
exercising all remedies otherwise permitted by applicable law upon default under
this Indenture, subject to the rights, if any, under this Article ____ of the
holders of Senior Indebtedness in respect of cash, property or securities of the
Issuer received upon the exercise of any such remedy.  Upon any payment or
distribution of assets of the Issuer referred to in this Article ____, the
Trustee and Holders of Subordinated Securities shall be entitled to rely upon
any order or decree made by any court of competent jurisdiction in which such
dissolution, winding up,

 

D-4

--------------------------------------------------------------------------------


 

liquidation or reorganization proceedings are pending, or, subject to the
provisions of Section ___ and ___, a certificate of the receiver, trustee in
bankruptcy, liquidating trustee or agent or other Person making such payment or
distribution to the Trustee or the Holders of Subordinated Securities, for the
purposes of ascertaining the Persons entitled to participate in such
distribution, the holders of the Senior Indebtedness and other indebtedness of
the Issuer, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this
Article ____.

 

Nothing contained in this Article ____ or elsewhere in this Indenture or in any
Subordinated Security is intended to or shall affect the obligation of the
Issuer to make, or prevent the Issuer from making, at any time except during the
pendency of any dissolution, winding up, liquidation or reorganization
proceeding, and, except as provided in subsections (a) and (b) of Section ___.2,
payments at any time of the principal of, or interest on, Subordinated
Securities.

 

Section __.6.  Trustee Entitled to Assume Payments Not Prohibited in Absence of
Notice.  The Issuer shall give prompt written notice to the Trustee of any fact
known to the Issuer which would prohibit the making of any payment or
distribution to or by the Trustee in respect of the Subordinated Securities. 
Notwithstanding the provisions of this Article ____ or any provision of this
Indenture, the Trustee shall not at any time be charged with knowledge of the
existence of any facts which would prohibit the making of any payment or
distribution to or by the Trustee, unless at least two Business Days prior to
the making of any such payment, the Trustee shall have received written notice
thereof from the Issuer or from one or more holders of Senior Indebtedness or
from any representative thereof or from any trustee therefor, together with
proof satisfactory to the Trustee of such holding of Senior Indebtedness or of
the authority of such representative or trustee; and, prior to the receipt of
any such written notice, the Trustee, subject to the provisions of Sections ___
and ___, shall be entitled to assume conclusively that no such facts exist.  The
Trustee shall be entitled to rely on the delivery to it of a written notice by a
Person representing himself to be a holder of Senior Indebtedness (or a
representative or trustee on behalf of the holder) to establish that such notice
has been given by a holder of Senior Indebtedness (or a representative of or
trustee on behalf of any such holder).  In the event that the Trustee
determines, in good faith, that further evidence is required with respect to the
right of any Person as a holder of Senior Indebtedness to participate in any
payments or distribution pursuant of this Article ____, the Trustee may request
such Person to furnish evidence to the reasonable satisfaction of the Trustee as
to the amount of Senior Indebtedness held by such Person, as to the extent to
which such Person is entitled to participate in such payment or distribution,
and as to other facts pertinent to the rights of such Person under this
Article ____, and if such evidence is not furnished, the Trustee may defer any
payment to such Person pending judicial determination as to the right of such
Person to receive such payment.  The Trustee, however, shall not be deemed to
owe any fiduciary duty to the holders of Senior Indebtedness and nothing in this
Article ____ shall apply to claims of, or payments to, the Trustee under or
pursuant to Section ___.

 

Section __.7.  Application by Trustee of Monies or Government Obligations
Deposited with It.  Money or Government Obligations deposited in trust with the
Trustee pursuant to and in accordance with Section ____ shall be for the sole
benefit of Securityholders and, to the extent allocated for the payment of
Subordinated Securities, shall not be subject to the subordination

 

D-5

--------------------------------------------------------------------------------


 

provisions of this Article ____, if the same are deposited in trust prior to the
happening of any event specified in Section ___.2.  Otherwise, any deposit of
monies or Government Obligations by the Issuer with the Trustee or any paying
agent (whether or not in trust) for the payment of the principal of, or interest
on, any Subordinated Securities shall be subject to the provisions of
Section ___.1, ___.2 and ___.3 except that, if prior to the date on which by the
terms of this Indenture any such monies may become payable for any purposes
(including, without limitation, the payment of the principal of, or the
interest, if any, on any Subordinated Security) the Trustee shall not have
received with respect to such monies the notice provided for in Section ___.6,
then the Trustee or the paying agent shall have full power and authority to
receive such monies and Government Obligations and to apply the same to the
purpose for which they were received, and shall not be affected by any notice to
the contrary which may be received by it on or after such date.  This
Section ___.7 shall be construed solely for the benefit of the Trustee and
paying agent and, as to the first sentence hereof, the Securityholders, and
shall not otherwise effect the rights of holders of Senior Indebtedness.

 

Section __.8.  Subordination Rights Not Impaired by Acts or Omissions of Issuer
or Holders of Senior Indebtedness.  No rights of any present or future holders
of any Senior Indebtedness to enforce subordination as provided herein shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Issuer or by any act or failure to act, in good faith, by any
such holders or by any noncompliance by the Issuer with the terms of this
Indenture, regardless of any knowledge thereof which any such holder may have or
be otherwise charged with.

 

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness of the Issuer may, at any time and from time to
time, without the consent of or notice to the Trustee or the Holders of the
Subordinated Securities, without incurring responsibility to the Holders of the
Subordinated Securities and without impairing or releasing the subordination
provided in this Article ____ or the obligations hereunder of the Holders of the
Subordinated Securities to the holders of such Senior Indebtedness, do any one
or more of the following: (i) change the manner, place or terms of payment or
extend the time of payment of, or renew or alter, such Senior Indebtedness, or
otherwise amend or supplement in any manner such Senior Indebtedness or any
instrument evidencing the same or any agreement under which such Senior
Indebtedness is outstanding; (ii) sell, exchange, release or otherwise deal with
any property pledged, mortgaged or otherwise securing such Senior Indebtedness;
(iii) release any Person liable in any manner for the collection for such Senior
Indebtedness; and (iv) exercise or refrain from exercising any rights against
the Issuer, as the case may be, and any other Person.

 

Section __.9.  Securityholders Authorize Trustee to Effectuate Subordination of
Securities.  Each Holder of Subordinated Securities by his acceptance thereof
authorizes and expressly directs the Trustee on his behalf to take such action
as may be necessary or appropriate to effectuate the subordination provided in
this Article ____ and appoints the Trustee his attorney-in-fact for such
purpose, including in the event of any dissolution, winding up, liquidation or
reorganization of the Issuer (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise) the
immediate filing of a claim for the unpaid balance of his Subordinated
Securities in the form required in said proceedings and causing said claim to be
approved.  If the Trustee does not file a proper claim or proof of debt in the
form required in such proceeding prior to 30 days before the expiration of the

 

D-6

--------------------------------------------------------------------------------


 

time to file such claim or claims, then the holders of Senior Indebtedness have
the right to file and are hereby authorized to file an appropriate claim for and
on behalf of the Holders of said Subordinated Securities.

 

Section __.10.  Right of Trustee to Hold Senior Indebtedness.  The Trustee in
its individual capacity shall be entitled to all of the rights set forth in this
Article ____ in respect of any Senior Indebtedness at any time held by it to the
same extent as any other holder of Senior Indebtedness, and nothing in this
Indenture shall be construed to deprive the Trustee of any of its rights as such
holder.

 

With respect to the holders of Senior Indebtedness of the Issuer, the Trustee
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article ____, and no implied covenants or
obligations with respect to the holders of such Senior Indebtedness shall be
read into this Indenture against the Trustee.  The Trustee shall not be deemed
to owe any fiduciary duty to the holders of such Senior Indebtedness and,
subject to the provisions of Sections ___.2 and ___.3, the Trustee shall not be
liable to any holder of such Senior Indebtedness if it shall pay over or deliver
to Holders of Subordinated Securities, the Issuer or any other Person money or
assets to which any holder of such Senior Indebtedness shall be entitled by
virtue of this Article ____ or otherwise.

 

Section __.11.  Article ____ Not to Prevent Events of Defaults.  The failure to
make a payment on account of principal or interest by reason of any provision in
this Article ____ shall not be construed as preventing the occurrence of an
Event of Default under Section ____.

 

D-7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

TERMS OF SUBORDINATION

 

[GUARANTY OF HYBRID EQUITY SECURITIES/HYBRID PREFERRED SECURITIES]

 

SECTION ___.  This Guarantee will constitute an unsecured obligation of the
Guarantor and will rank subordinate and junior in right of payment to all other
liabilities of the Guarantor and pari passu with any guarantee now or hereafter
entered into by the Guarantor in respect of the securities representing common
beneficial interests in the assets of the Issuer or of any preferred or
preference stock of any affiliate of the Guarantor.

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF INCREASING BANK SUPPLEMENT

 

INCREASING BANK SUPPLEMENT, dated __________, 20___ (this “Supplement”), by and
among each of the signatories hereto, to the Second Amended and Restated
Revolving Credit Agreement, dated as of May 23, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Consumers Energy Company, a Michigan corporation (the “Company”), the
Banks party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Banks to increase the amount of its Commitment;

 

WHEREAS, the Company has given notice to the Agent of its intention to increase
the Aggregate Commitment pursuant to such Section 2.16; and

 

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the undersigned
Increasing Bank now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Company and the Agent this
Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.         The undersigned Increasing Bank agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________].

 

2.         The Company hereby represents and warrants that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.

 

3.         Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

4.         This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

5.         This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING BANK]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

CONSUMERS ENERGY COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

F-2

--------------------------------------------------------------------------------


 

Acknowledged as of the date first written above:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Agent and as an LC Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC

 

as an LC Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

UNION BANK, N.A.

 

as an LC Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[[OTHER LC ISSUER],

 

as an LC Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:]

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF AUGMENTING BANK SUPPLEMENT

 

AUGMENTING BANK SUPPLEMENT, dated __________, 20___ (this “Supplement”), by and
among each of the signatories hereto, to the Second Amended and Restated
Revolving Credit Agreement, dated as of May 23, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Consumers Energy Company, a Michigan corporation (the “Company”), the
Banks party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.16 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Company, the Agent and each LC Issuer,
by executing and delivering to the Company and the Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and

 

WHEREAS, the undersigned Augmenting Bank was not an original party to the Credit
Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.         The undersigned Augmenting Bank agrees to be bound by the provisions
of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Bank for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a Commitment of $[__________].

 

2.         The undersigned Augmenting Bank (a) represents and warrants that it
is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.7 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Agent or any other Bank and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other instrument
or document furnished pursuant hereto or thereto; (d) appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Bank.

 

3.         The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

G-1

--------------------------------------------------------------------------------


 

[___________]

 

4.         The Company hereby represents and warrants that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.

 

5.         Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

6.         This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

7.         This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING BANK]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

CONSUMERS ENERGY COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

G-3

--------------------------------------------------------------------------------


 

Acknowledged as of the date first written above:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Agent and as an LC Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC

 

as an LC Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

UNION BANK, N.A.

 

as an LC Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[[OTHER LC ISSUER],

 

as an LC Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:]

 

 

G-4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PRICING SCHEDULE

 

The Applicable Margin shall be determined pursuant to the table below.

 

 

Pricing Level I

 

Pricing Level II

 

Pricing Level III

 

Pricing Level IV

 

Pricing Level V

 

Commitment Fee Rate

 

0.075%

0.100%

0.125%

0.175%

0.225%

Applicable Margin for Eurodollar Rate Loans

 

0.875%

1.000%

1.125%

1.250%

1.500%

Applicable Margin for Floating Rate Loans

 

0.000%

0.000%

0.125%

0.250%

0.500%

 

For purposes of the foregoing:

 

 

Changes in the Applicable Margin and the Commitment Fee Rate resulting from a
change in the Pricing Level shall become effective on the effective date of any
change in the Senior Debt Rating from S&P or Moody’s.  In the event of a split
in the Senior Debt Rating from S&P and Moody’s that would otherwise result in
the application of more than one Pricing Level (had the provisions regarding the
applicability of other Pricing Levels contained in the definitions thereof not
been given effect), then the Applicable Margin and the Commitment Fee Rate shall
be determined as follows:  (x) if the split in the Senior Debt Rating is one
Pricing Level, then the higher Senior Debt Rating will be the applicable Pricing
Level, (y) if the split in the Senior Debt Rating is two Pricing Levels, the
midpoint between the two will be the applicable Pricing Level, and (z) if the
split in the Senior Debt Rating is more than two Pricing Levels, the Pricing
Level will be the Pricing Level immediately below the higher Pricing Level.  If
either (but not both) Moody’s or S&P shall cease to be in the business of rating
corporate debt obligations, the Pricing Levels shall be determined on the basis
of the Senior Debt Ratings provided by the other rating agency.  If at any time
both the Secured Debt and the Unsecured Debt of the Company is unrated by
Moody’s and S&P, the Pricing Level will be Pricing Level V; provided that if the
reason that there is no such Senior Debt Rating results from Moody’s and S&P
ceasing to issue debt ratings generally, then the Company and the Agent may
select a Substitute Rating Agency for purposes of the foregoing Pricing Schedule
(and all references in the Credit Agreement to Moody’s and S&P, as applicable,
shall refer to such Substitute Rating Agency), and until a Substitute Rating
Agency is so selected, the Pricing Level shall be determined by reference to the
Senior Debt Rating most recently in effect prior to cessation.

 

“Pricing Level” means Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV or Pricing Level V, as the context may require.

 

“Pricing Level I” means any time when (i) no Event of Default has occurred and
is continuing and (ii) the Senior Debt Rating is A+ or higher by S&P or A1 or
higher by Moody’s.

 

Sch.-1

 

--------------------------------------------------------------------------------


 

“Pricing Level II” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is A or higher by S&P or A2 or higher
by Moody’s and (iii) Pricing Level I does not apply.

 

“Pricing Level III” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is A- or higher by S&P or A3 or
higher by Moody’s and (iii) none of Pricing Level I or Pricing Level II is
applicable.

 

“Pricing Level IV” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is BBB+ or higher by S&P or Baa1 or
higher by Moody’s and (iii) none of Pricing Level I, Pricing Level II or Pricing
Level III is applicable.

 

“Pricing Level V” means any time when none of Pricing Levels I, II, III or IV is
applicable.

 

“Secured Debt” means senior, secured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement, including, for the avoidance of doubt, the First
Mortgage Bonds.

 

“Senior Debt Rating” means at any date, the credit rating identified by S&P or
Moody’s as the credit rating which (i) it has assigned to Secured Debt of the
Company or (ii) would assign to Secured Debt of the Company were the Company to
issue or have outstanding any Secured Debt on such date; provided that if the
Secured Debt of the Company is unrated by both of Moody’s and S&P, “Senior Debt
Rating” means the credit rating that is one level higher than the credit rating
identified by S&P or Moody’s as the credit rating which (i) it has assigned to
Unsecured Debt of the Company or (ii) would assign to Unsecured Debt of the
Company were the Company to issue any Unsecured Debt on such date.

 

“Substitute Rating Agency” means a nationally-recognized rating agency (other
than Moody’s and S&P).

 

“Unsecured Debt” means senior, unsecured, long-term indebtedness for borrowed
money of the Company that is not guaranteed by any other Person or subject to
any other credit enhancement.

 

Sch.-1

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

COMMITMENT SCHEDULE

 

BANK

 

COMMITMENT

 

JPMorgan Chase Bank, N.A.

 

$31,047,619.06

 

Barclays Bank PLC

 

$31,047,619.06

 

Union Bank, N.A.

 

$31,047,619.06

 

The Royal Bank of Scotland plc

 

$31,047,619.06

 

Bank of America, N.A.

 

$24,523,809.52

 

The Bank of Nova Scotia

 

$24,523,809.52

 

BNP Paribas

 

$24,523,809.52

 

Citibank, N.A.

 

$24,523,809.52

 

Deutsche Bank AG New York Branch

 

$24,523,809.52

 

Fifth Third Bank

 

$24,523,809.52

 

Goldman Sachs Bank USA

 

$24,523,809.52

 

PNC Bank, National Association

 

$24,523,809.52

 

Royal Bank of Canada

 

$24,523,809.52

 

Sumitomo Mitsui Banking Corporation

 

$24,523,809.52

 

SunTrust Bank

 

$24,523,809.52

 

UBS Loan Finance LLC

 

$24,523,809.52

 

Wells Fargo Bank, National Association

 

$24,523,809.52

 

Comerica Bank

 

$19,000,000.00

 

KeyBank National Association

 

$19,000,000.00

 

U.S. Bank National Association

 

$19,000,000.00

 

AGGREGATE COMMITMENT

 

$500,000,000.00

 

 

Sch.-2

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1

 

EXISTING LCs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L/C

 

 

Facility

 

 

 

 

 

EFFECTIVE

 

 

EXPIRATION

 

 

AMOUNT

ENTITY /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJECT

 

 

NUMBER

 

 

Issuer

 

 

BENEFICIARY

 

 

DATE

 

 

DATE

 

 

OUTSTANDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Consumers Energy Company

 

 

SLT332011

 

 

JPMorgan

 

 

City of Sterling Heights, Michigan*

 

 

-05/19/03

 

 

05/19/2014

 

 

$10,000.00

Consumers Energy Company

 

 

CPCS-206214

 

 

JPMorgan

 

 

City of Novi

 

 

10/14/2005

 

 

10/11/2013

 

 

$20,000.00

Consumers Energy Company

 

 

CPCS-250893

 

 

JPMorgan

 

 

Department of Public Works-City of Wixom

 

 

11/21/2007

 

 

11/19/2013

 

 

$5,000.00

Consumers Energy Company

 

 

CPCS-275535

 

 

JPMorgan

 

 

Supervisor of Mineral Wells – Michigan Dept. of Environmental Quality

 

 

01/16/2008

 

 

12/21/2013

 

 

$166,480.00

Consumers Energy Company

 

 

CPCS-252802

 

 

JPMorgan

 

 

Midwest Independent Transmission System Operator

 

 

06/22/2012

 

 

06/22/2014

 

 

$480,780.00

Consumers Energy Company

 

 

CPCS-248222

 

 

JPMorgan

 

 

Midwest Independent Transmission System Operator

 

 

06/18/2012

 

 

06/15/2014

 

 

$1,116,648.00

Consumers Energy Company

 

 

CPCS-260477

 

 

JPMorgan

 

 

City of Huntington Woods

 

 

03/28/13

 

 

03/26/2014

 

 

$25,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total LCs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,834,908.00

 

Sch.-3.1

 

--------------------------------------------------------------------------------